Exhibit 10.3

 

Execution Version

 

 

INTERCREDITOR AGREEMENT

 

dated as of

 

December 13, 2019

 

among

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as ABL Collateral Agent and Foreign Collateral Agent

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

as LC Collateral Agent,

 

BTA INSTITUTIONAL SERVICES AUSTRALIA LIMITED

when joined hereto, as LC Australian Collateral Agent,

 

WEATHERFORD INTERNATIONAL PLC,

 

and

 

The other Grantors Named Herein

 



 

 

 

TABLE OF CONTENTS

 

  Page     ARTICLE I Definitions 2 SECTION 1.01 Construction; Certain Defined
Terms 2 SECTION 1.02 Luxembourg Terms 14 SECTION 1.03 Designation of Swap and
Banking Obligations 15       ARTICLE II Priorities and Agreements with Respect
to Collateral 15 SECTION 2.01 Priority of Claims 15 SECTION 2.02 Actions With
Respect to Collateral; Prohibition on Contesting Liens 16 SECTION 2.03 No Duties
of Senior Representative; Provision of Notice 18 SECTION 2.04 No Interference;
Payment Over; Reinstatement 19 SECTION 2.05 Automatic Release of Junior Liens 21
SECTION 2.06 Certain Agreements With Respect to Insolvency or Liquidation
Proceedings 22 SECTION 2.07 Reinstatement 28 SECTION 2.08 Entry Upon Premises by
the ABL Collateral Agent 28 SECTION 2.09 Insurance 30 SECTION 2.10 Refinancings
30 SECTION 2.11 Amendments to Security Documents 31 SECTION 2.12 Possessory
Collateral Agent as Gratuitous Bailee for Perfection 32 SECTION 2.13 Control
Agreements 33 SECTION 2.14 Rights under Permits and Licenses 33       ARTICLE
III Existence and Amounts of Liens and Obligations 33     ARTICLE IV Consent of
Grantors 34     ARTICLE V Representations and Warranties 34 SECTION 5.01
Representations and Warranties of Each Party 34 SECTION 5.02 Representations and
Warranties of Each Representative 34       ARTICLE VI Collateral Agency for
Foreign Collateral 35 SECTION 6.01 Appointment of Foreign Collateral Agent 35
SECTION 6.02 Rights as a Secured Party 35 SECTION 6.03 Exculpatory Provisions 36
SECTION 6.04 Reliance by the Foreign Collateral Agent 37 SECTION 6.05 Delegation
of Duties 37 SECTION 6.06 Resignation of Foreign Collateral Agent 37 SECTION
6.07 Non-Reliance on Foreign Collateral Agent and Other Secured Parties 38
SECTION 6.08 Collateral Matters 38 SECTION 6.09 Discretionary Rights 39 SECTION
6.10 Indemnification of Foreign Collateral Agent 40 SECTION 6.11 Treatment of
Proceeds of Foreign Collateral 41 SECTION 6.12 Currency Conversion 42

 



i

 

 

SECTION 6.13 Swiss Collateral 42 SECTION 6.14 Scottish Collateral 43      
ARTICLE VII Miscellaneous 43 SECTION 7.01 Legends 43 SECTION 7.02 Notices 44
SECTION 7.03 Waivers; Amendment 46 SECTION 7.04 Parties in Interest 46 SECTION
7.05 Survival of Agreement 47 SECTION 7.06 Counterparts 47 SECTION 7.07
Severability 47 SECTION 7.08 Governing Law; Jurisdiction; Consent to Service of
Process 47 SECTION 7.09 WAIVER OF JURY TRIAL 48 SECTION 7.10 Headings 48 SECTION
7.11 Conflicts 48 SECTION 7.12 Provisions Solely to Define Relative Rights 48
SECTION 7.13 Agent Capacities 48 SECTION 7.14 Supplements 49 SECTION 7.15
Collateral Agent Rights, Protections and Immunities 49 SECTION 7.16 Other Junior
Intercreditor Agreements 49 SECTION 7.17 Additional Grantors 50 SECTION 7.18
Joinder of LC Australian Collateral Agent 50

 



ii

 

 

This INTERCREDITOR AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of December 13, 2019, is
among Wells Fargo Bank, National Association (“WF”), as administrative agent and
collateral agent for the ABL Secured Parties referred to herein (in such
capacity, together with its successors or co-agents in substantially the same
capacity as may from time to time be appointed, the “ABL Collateral Agent”) and
as the initial Foreign Collateral Agent (as defined below), when joined to this
Agreement, BTA Institutional Services Australia Limited (ABN 48 002 916 396), in
its capacity as trustee of the LC Australian Security Trust referred to herein
(when joined to this Agreement, in such capacity, together with its successors
in substantially the same capacity as may from time to time be appointed, the
“LC Australian Collateral Agent”), Deutsche Bank Trust Company Americas
(“DBTCA”), as administrative agent and collateral agent for the LC Secured
Parties referred to herein (in such capacity, together with its successors and
co-agents and, as applicable, sub-agents (including with respect to the LC
Australian Collateral, the LC Australian Collateral Agent), in substantially the
same capacity as may from time to time be appointed, the “LC Collateral Agent”),
the Parent (as defined below) and the other Subsidiaries of the Parent from time
to time party hereto.

 

Weatherford International plc, a public limited company incorporated in the
Republic of Ireland (“Parent”), Weatherford International Ltd., a Bermuda
exempted company limited by shares (“WIL-Bermuda”), Weatherford International
LLC, a Delaware limited liability company (“WIL-Delaware”), Weatherford Oil Tool
GmbH, a German private limited company, Weatherford Products GmbH, a Swiss
limited liability company (the “ABL Borrowers”), the lenders and other parties
party thereto from time to time and the ABL Collateral Agent are party to the
Credit Agreement, dated as of the date hereof (“Existing ABL Credit Agreement”).

 

WIL-Bermuda and WIL-Delaware (the “LC Borrowers”), the issuing lenders from time
to time party thereto (the “Issuing Lenders”), the lenders from time to time
party thereto (the “LC Lenders”) and the LC Collateral Agent are party to the
Credit Agreement, dated as of the date hereof, pursuant to which the Issuing
Lenders have agreed to issue, and the LC Lenders have agreed to purchase
participations in, letters of credit (the “Existing LC Credit Agreement”).

 

This Agreement governs the relationship between the LC Secured Parties as a
group, on the one hand, and the ABL Secured Parties, on the other hand, with
respect to the Collateral shared by the LC Secured Parties and the ABL Secured
Parties. In addition, it is understood and agreed that not all of the Secured
Parties may have security interests in all of the Collateral and nothing in this
Agreement is intended to give rights to any Person in any Collateral in which
such Person (or their Representative or Collateral Agent) does not otherwise
have a security interest under their respective security documents.

 





 

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01       Construction; Certain Defined Terms.

 

(a)       The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument,
other document, statute or regulation herein shall be construed as referring to
such agreement, instrument, other document, statute or regulation as from time
to time amended, supplemented or otherwise modified, (ii) any reference herein
to any Person shall be construed to include such Person’s successors and
assigns, but shall not be deemed to include the subsidiaries of such Person
unless express reference is made to such subsidiaries, (iii) the words “herein”,
“hereof and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references herein to Articles, Sections and Exhibits shall be
construed to refer to Articles, Sections and Exhibits of this Agreement, (v)
unless otherwise expressly qualified herein, the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (vi) the term “or” is not exclusive.

 

(b) As used in this Agreement, the following terms have the meanings specified
below:

 

“ABL Collateral Agent” has the meaning set forth in the recitals.

 

“ABL Credit Agreement” means (a) the Existing ABL Credit Agreement, as amended,
restated, supplemented, waived, replaced (whether or not upon termination, and
whether with the original lenders or otherwise), restructured, repaid, refunded,
Refinanced or otherwise modified from time to time after the date hereof, in
accordance with the terms hereof, including any agreement or indenture extending
the maturity thereof, Refinancing, replacing or otherwise restructuring all or
any portion of the indebtedness under such agreement or agreements or indenture
or indentures or any successor or replacement agreement or agreements or
indenture or indentures or increasing the amount loaned or issued thereunder or
altering the maturity thereof (except to the extent any such Refinancing,
replacement or restructuring is designated by the Parent not to be included in
the definition of “ABL Credit Agreement”), and (b) whether or not the facility
referred to in clause (a) remains outstanding, if designated by the Parent to be
included in the definition of “ABL Credit Agreement,” one or more (i) debt
facilities or commercial paper facilities, providing for revolving credit loans,
term loans, receivables financing (including through the sale of receivables to
lenders or to special purpose entities formed to borrow from lenders against
such receivables) or letters of credit, (ii) debt securities, indentures or
other forms of debt financing (including convertible or exchangeable debt
instruments or bank guarantees or bankers’ acceptances) or (iii) instruments or
agreements evidencing any other indebtedness, in each case, with the same or
different borrowers or issuers and, in each case, as amended, supplemented,
modified, extended, restructured, renewed, refinanced, restated, replaced or
refunded in whole or in part from time to time.

 



2

 

 

“ABL Documents” means the ABL Credit Agreement, the ABL Security Documents and
the other “Loan Documents” as defined in the ABL Credit Agreement.

 

“ABL Mortgages” means all “Mortgages” as defined in the ABL Credit Agreement.

 

“ABL Obligations” means all “Obligations” (as such term is defined in the ABL
Credit Agreement) of the ABL Borrowers and all other obligors under the ABL
Credit Agreement or any of the other ABL Documents, including obligations to pay
principal, premiums, if any, interest, attorneys fees, fees, costs, charges,
expenses, Bank Product Obligations (as defined in the ABL Credit Agreement) and
Letter of Credit (as defined in the ABL Credit Agreement) commissions, fees and
charges (and, with regard to all such items, including any interest accruing
after the commencement of any Insolvency or Liquidation Proceeding, regardless
of whether allowed or allowable in such proceeding) when due and payable, and
all other amounts due or to become due under or in connection with the ABL
Documents and the performance of all other Obligations of the obligors
thereunder to the lenders and agents under the ABL Documents according to the
respective terms thereof.

 

“ABL Priority Collateral” means all Collateral now owned or at any time
hereafter acquired (including, for the avoidance of doubt, any such assets that,
but for the application of Section 552 of the Bankruptcy Code (or any provision
of any other Debtor Relief Law), would constitute ABL Priority Collateral) by
the ABL Borrowers or any other Grantor consisting of the following:

 

(a) all Accounts; (b) all Chattel Paper and rights to payment evidenced thereby;
(c) all Inventory; (d) all assets constituting ABL Priority Rental Tool Assets;
(e) all cash and cash equivalents, (other than identifiable cash proceeds of the
LC Facility Priority Collateral); (f) all deposit accounts and securities
accounts (including any funds or other property held in or on deposit therein
but specifically excluding identifiable cash proceeds of LC Facility Priority
Collateral); (g) all Payment Intangibles in respect of the items referred to in
the previous clauses (a)-(f); (h) to the extent related to, substituted or
exchanged for, evidencing, supporting or arising from any of the items referred
to in the preceding clauses (a)-(g), all Documents, Letter-of-credit rights,
Instruments and rights to payment evidenced thereby, Supporting Obligations, all
General Intangibles (other than the Capital Stock of each Grantor and its
subsidiaries and Intellectual Property) and books and records, including
customer lists; (i) to the extent attributed or pertaining to any ABL Priority
Collateral, all Commercial Tort Claims; (j) all intercompany payables and other
intercompany claims, business interruption insurance proceeds, representation
and warranty insurance proceeds, and tax refunds; and (k) all substitutions,
replacements, accessions, products, or proceeds of any of the foregoing, in any
form, including insurance proceeds and all claims against third parties for loss
or damage to, or destruction of, or other involuntary conversion (including
claims in respect of condemnation or expropriation) of any kind or nature of any
or all of the foregoing, provided that in no case shall ABL Priority Collateral
include any identifiable cash proceeds from a sale, lease, conveyance or
disposition of any LC Priority Collateral.

 



3

 

 

All capitalized terms used in this definition and not defined elsewhere in this
Agreement have the meanings assigned to them in the New York UCC.

 

“ABL Priority Possessory Collateral” means ABL Priority Collateral that is
Possessory Collateral.

 

“ABL Priority Rental Tool Assets” means unfinanced drilling, fracking, well
maintenance and other similar rental tools, including, without limitation,
artificial lift equipment, cementation production, drilling services, drilling
tools, intervention services, line hanger, pressure drilling, open and case
hole, pressure pumping, production automation, sand control, testing, tubular
running services, well services, and wireline, in each case constituting
Inventory or Equipment of a Domestic Borrowing Base Loan Party or a Canadian
Borrowing Base Loan Party (as each such term is defined in the ABL Credit
Agreement), that is held in the ordinary course of business for rental to
another Person that is not an affiliate of any Grantor.

 

“ABL Secured Parties” means the “Secured Parties” as defined in the ABL Security
Agreement.

 

“ABL Security Agreement” means the U.S. Security Agreement, dated as of the date
hereof, among the Parent, each other pledgor party thereto and the ABL
Collateral Agent, as amended, amended and restated, supplemented or modified
from time to time.

 

“ABL Security Documents” means the ABL Security Agreement, the ABL Mortgages and
any other documents now existing or entered into after the date hereof that
create or purport to create Liens on any assets or properties of any Grantor to
secure any ABL Obligations.

 

“Agreement” has the meaning set forth in the recitals.

 

“Applicable Junior Collateral Agent” means (a) with respect to the LC Priority
Collateral, the ABL Collateral Agent (b) with respect to the ABL Priority
Collateral, the LC Collateral Agent.

 

“Applicable Possessory Collateral Agent” means (a) with respect to ABL Priority
Possessory Collateral, the ABL Collateral Agent (b) with respect to LC Priority
Possessory Collateral, the LC Collateral Agent and (c) notwithstanding the
foregoing, with respect to Foreign Collateral, the Foreign Collateral Agent.

 

“Applicable Senior Collateral Agent” means (a) with respect to the ABL Priority
Collateral, the ABL Collateral Agent, and (b) with respect to the LC Priority
Collateral, the LC Collateral Agent.

 

“Bank Product Obligations” means all “Bank Product Obligations” as defined in
the ABL Credit Agreement (other than “Excluded Swap Obligations” as defined in
the ABL Credit Agreement) and all “Banking Services Obligations” and all “Swap
Obligations” as defined in the LC Credit Agreement (other than “Excluded Swap
Obligations” as defined in the LC Credit Agreement).

 



4

 

 

“Bankruptcy Case” has the meaning set forth in Section 2.06(b).

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Business Day” means any day that is not a Saturday, Sunday or other day that is
a legal holiday under the laws of the State of New York or on which banking
institutions in the State of New York are required or authorized by law or other
governmental action to close.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents (however designated) of such Person’s equity, including all common
stock and preferred stock, common shares and preference shares, any limited or
general partnership interests and any limited liability company membership
interests.

 

“Class” has the meaning set forth in the definition of Senior Secured
Obligations.

 

“Collateral” means all assets and properties subject to (or purportedly subject
to) Liens in favor of any Secured Party created by any of the Foreign Collateral
Documents, ABL Security Documents or the LC Security Documents, as applicable,
to secure the ABL Obligations or the LC Obligations, as applicable.

 

“Collateral Agent” means the Foreign Collateral Agent, ABL Collateral Agent, the
LC Collateral Agent, or any of the foregoing, as the context may require.

 

“Comparable Junior Priority Collateral Document” means, in relation to any
Senior Secured Obligations Collateral subject to any Lien created (or
purportedly created) under any Senior Secured Obligations Collateral Document,
those Junior Secured Obligations Collateral Documents that create (or purport to
create) a Lien on the same Collateral, granted by the same Grantor.

 

“Controlling Party” means (i) for decisions relating to Foreign Collateral that
is ABL Priority Collateral (or only incidentally includes LC Priority
Collateral), the ABL Collateral Agent and; (ii) for decisions relating to
Foreign Collateral that is LC Priority Collateral (or only incidentally includes
ABL Priority Collateral), the LC Collateral Agent (and in the case of the LC
Australian Collateral Agent, acting for, and with any decisions relating to LC
Australian Collateral made by, the LC Administrative Agent).

 

“Debtor Relief Laws” means the Bankruptcy Code, the United Kingdom’s Insolvency
Act 1986, the Council Regulation (EU) No. 2015/848 of 20 May 2015 on insolvency
proceedings (recast), as amended, the Bankruptcy and Insolvency Act (Canada),
the Companies’ Creditors Arrangement Act (Canada), Dutch Bankruptcy Act
(faillissementswet), the Winding-Up and Restructuring Act (Canada), the German
Insolvency Code (Insolvenzordnung), Swiss Federal Debt Collection and Bankruptcy
Act (Bundesgesetz über Schuldbetreibung und Konkurs), Part XIII of the Bermuda
Companies Act 1981, the Luxembourg Commercial Code and the Luxembourg Act dated
10 August 1915 on Commercial Companies, the Insolvency Act 2003 of the British
Virgin Islands and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws of the
United States of America or other applicable jurisdictions from time to time in
effect, in each case as amended, including any corporate law of any jurisdiction
which may be used by a debtor to obtain a stay or a compromise, settlement,
adjustment or arrangement of the claims of its creditors against it and
including any rules and regulations pursuant thereto (but, in each case, shall
exclude any part of such laws, rules or regulations which relate solely to any
solvent reorganization or solvent restructuring process).

 



5

 

 

“Default Disposition” means any private or public sale or disposition of all or
any material portion of the Senior Secured Obligations Collateral (including
Foreign Collateral) by one or more Grantors with the consent of Senior
Collateral Agent or Foreign Collateral Agent (as instructed by the Controlling
Party), as applicable, after the occurrence and during the continuation of an
Event of Default under the Senior Secured Obligations Security Documents or the
ABL Credit Agreement or LC Credit Agreement, as applicable (and prior to the
Discharge of the Senior Secured Obligations), including any disposition
contemplated by Section 9-620 of the UCC, which disposition is conducted by such
Grantors with the consent of Senior Collateral Agent or Foreign Collateral Agent
(as instructed by the Controlling Party) in connection with good faith efforts
by Senior Collateral Agent or Foreign Collateral Agent (as instructed by the
Controlling Party) to collect the Senior Secured Obligations through the
disposition of Senior Secured Obligations Collateral (including any Foreign
Collateral).

 

“DIP Financing” has the meaning set forth in Section 2.06(b).

 

“DIP Financing Liens” has the meaning set forth in Section 2.06(b).

 

“DIP Lenders” has the meaning set forth in Section 2.06(b).

 

“Discharge” means, with respect to any Obligations, except to the extent
otherwise provided herein with respect to the reinstatement or continuation of
any such Obligations, the payment in full in cash (except for contingent
indemnities and cost and reimbursement obligations to the extent no claim has
been threatened (in writing) or asserted) of all such Obligations then
outstanding, if any, and, with respect to (x) letters of credit or letter of
credit guaranties outstanding under the agreements or instruments governing such
Obligations (as related to all or any subset of Obligations, the “Relevant
Instruments”); (y) Bank Product Obligations (as defined in the ABL Credit
Agreement); and (z) asserted or threatened (in writing) claims, demands,
actions, suits, investigations, liabilities, fines, costs, or damages for which
a party may be entitled to indemnification or reimbursement by any Grantor,
delivery of cash collateral or backstop letters of credit in respect thereof in
a manner consistent with such Relevant Instruments, in each case after or
concurrently with the termination of all commitments to extend credit
thereunder, and the termination of all commitments of “secured parties” under
the Relevant Instruments (including, in any event, all such interest, fees,
costs, expenses and other charges regardless of whether such amounts are
allowed, allowable or reasonable in any Insolvency or Liquidation Proceeding,
whether under Section 506 of the Bankruptcy Code of otherwise); provided that
(i) the Discharge of ABL Obligations shall not be deemed to have occurred if
such payments are made in connection with the establishment of a replacement ABL
Credit Agreement and (ii) the Discharge of LC Obligations shall not be deemed to
have occurred if such payments are made with the proceeds of LC Obligations that
constitute an exchange or replacement for or a refinancing of such Obligations
or LC Obligations. In the event any Obligations are modified and such
Obligations are paid over time or otherwise modified, in each case, pursuant to
Section 1129 of the Bankruptcy Code or similar Debtor Relief Law, such
Obligations shall be deemed to be discharged only when the final payment is
made, in cash, in respect of such indebtedness and any obligations pursuant to
such new or modified indebtedness shall have been satisfied. The term
“Discharged” shall have a corresponding meaning.

 



6

 

 

“European Insolvency Regulation” means Regulation (EU) 2015/848 of the European
Parliament and of the Council of 20 May 2015 on insolvency proceedings (recast)

 

“Event of Default” means an “Event of Default” under and as defined in the ABL
Credit Agreement or the LC Credit Agreement, as the context may require.

 

“Foreign Collateral” has the meaning set forth in Section 2.01(d).

 

“Foreign Collateral Agent” means ABL Collateral Agent and its successors (as
appointed in accordance with Article VI hereof) or assigns.

 

“Foreign Collateral Documents” means the documents listed on Schedule I attached
hereto and any other documents creating (or purporting to create) a Lien on any
Foreign Collateral in favor of Foreign Collateral Agent and all documents
delivered therewith.

 

“Grantor” means Parent and each Subsidiary of Parent that shall have granted any
Lien in favor of any Collateral Agent on any of its assets or properties to
secure any of the Obligations.

 

“Insolvency or Liquidation Proceeding” means (a) any case or proceeding
commenced by or against the Parent or any other Grantor under the Bankruptcy
Code or other Debtor Relief Laws or any other process or proceeding for the
reorganization, recapitalization, restructuring, adjustment, arrangement or
marshalling of the assets or liabilities of the Parent or any other Grantor or
any receivership or assignment for the benefit of creditors relating to the
Parent or any other Grantor or relating to all or a substantial part of the
property or assets of the Parent or any other Grantor or any similar case or
proceeding relative to the Parent or any other Grantor, or their respective
property or their respective creditors, as such, in each case whether or not
voluntary; (b) any process or proceeding for the appointment of any trustee in
bankruptcy, receiver, receiver and manager, interim receiver, administrator,
liquidator, monitor, custodian, sequestrator, conservator or any similar
official appointed for or relating to the Parent or any other Grantor or all or
a substantial portion of their respective property and assets, in each case
whether or not voluntary; (c) any liquidation, dissolution, marshalling of
assets or liabilities or other winding up (or similar process) of or relating to
the Parent or any other Grantor, in each case whether or not voluntary and
whether or not involving bankruptcy or insolvency; or (d) any other proceeding
of any type or nature in which substantially all claims of creditors of the
Parent or any other Grantor, or of a class of creditors of the Parent or any
other Grantor, are stayed, compromised, restructured or determined and any
payment, distribution, restructuring or arrangement is or may be made on account
of or in relation to such claims.

 

“Junior Claims” means (a) with respect to the ABL Priority Collateral, the LC
Obligations secured by such Collateral and (b) with respect to the LC Priority
Collateral, the ABL Obligations secured by such Collateral.

 



7

 

 

“Junior Collateral Agent” means (a) with respect to the LC Priority Collateral,
the ABL Collateral Agent and (b) with respect to the ABL Priority Collateral,
the LC Collateral Agent.

 

“Junior Representative” means (a) with respect to the LC Priority Collateral,
the ABL Collateral Agent and (b) with respect to the ABL Priority Collateral,
the LC Collateral Agent.

 

“Junior Secured Obligations” means (a) with respect to the ABL Obligations (to
the extent such Obligations are secured by the ABL Priority Collateral), the LC
Obligations (to the extent such Obligations are secured by the ABL Priority
Collateral) and (b) with respect to the LC Obligations (to the extent such
Obligations are secured by the LC Priority Collateral), the ABL Obligations (to
the extent such Obligations are secured by the LC Priority Collateral).

 

“Junior Secured Obligations Collateral” means, with respect to any Obligations,
the Collateral in respect of which such Obligations constitute Junior Claims.

 

“Junior Secured Obligations Collateral Documents” means (a) with respect to the
LC Obligations, the ABL Security Documents and (b) with respect to the ABL
Obligations, the LC Security Documents.

 

“Junior Secured Obligations Secured Parties” means (a) with respect to the LC
Priority Collateral, the ABL Secured Parties (to the extent that the Obligations
owing to such ABL Secured Parties are secured by the LC Priority Collateral) and
(b) with respect to the ABL Priority Collateral, the LC Secured Parties (to the
extent that the Obligations owing to such LC Secured Parties are secured by the
ABL Priority Collateral).

 

“LC Administrative Agent” means the Administrative Agent under, and as defined
in, the LC Credit Agreement together with its successors and co-agents in
substantially the same capacity as may from time to time be appointed.

 

“LC Australian Collateral Agent” has the meaning set forth in the recitals.

 

“LC Australian Security Trust” means the “Security Trust” under and as defined
in the LC Australian Security Trust Deed.

 

“LC Australian Security Trust Deed” means the Security Trust Deed to be entered
into among the Borrowers, the LC Administrative Agent, the LC Lenders and the LC
Australian Collateral Agent.

 

“LC Australian Security Documents” means the LC Australian Security Trust Deed
and each other Australian law governed document now existing or entered into
after the date hereof that create Liens on any assets or properties of any
Grantor to secure any LC Obligations in favor of the LC Australian Collateral
Agent.

 

“LC Collateral Agent” has the meaning set forth in the recitals.

 



8

 

 

“LC Credit Agreement” means (a) the Existing LC Credit Agreement, as amended,
restated, supplemented, waived, replaced (whether or not upon termination, and
whether with the original lenders or otherwise), restructured, repaid, refunded,
Refinanced or otherwise modified from time to time after the date hereof,
including any agreement or indenture extending the maturity thereof,
Refinancing, replacing or otherwise restructuring all or any portion of the
indebtedness under such agreement or agreements or indenture or indentures or
any successor or replacement agreement or agreements or indenture or indentures
or increasing the amount loaned or issued thereunder or altering the maturity
thereof (except to the extent any such refinancing, replacement or restructuring
is designated by the Parent not to be included in the definition of “LC Credit
Agreement”) and (b) whether or not the facility referred to in clause (a)
remains outstanding, if designated by the Parent to be included in the
definition of “LC Credit Agreement,” one or more (i)  debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (ii) debt securities, indentures or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances) or (iii) instruments or agreements
evidencing any other indebtedness, in each case, with the same or different
borrowers or issuers and, in each case, as amended, supplemented, modified,
extended, restructured, renewed, refinanced, restated, replaced or refunded in
whole or in part from time to time.

 

“LC Documents” means the LC Credit Agreement, the LC Security Agreement, the LC
Mortgages, the LC Australian Security Documents and the other “Loan Documents”
as defined in the LC Credit Agreement.

 

“LC Facility Guarantee” means any guarantee of the Obligations of the Parent
under the LC Credit Agreement by any Person in accordance with the provisions of
the LC Credit Agreement.

 

“LC Facility Guarantor” means any Person that incurs a LC Facility Guarantee;
provided that, upon the release or discharge of such Person from its LC Facility
Guarantee in accordance with the LC Credit Agreement, such Person ceases to be a
LC Facility Guarantor.

 

“LC Facility Secured Parties” means the “Secured Parties” as defined in the LC
Credit Agreement.

 

“LC Lenders” has the meaning set forth in the recitals.

 

“LC Mortgages” means all “Mortgages” as defined in the LC Credit Agreement.

 

“LC Obligations” means all “Secured Obligations” (as such term is defined in the
LC Credit Agreement) of the LC Borrowers and other obligors under the LC Credit
Agreement or any of the other LC Documents, including obligations to pay
principal, premiums, if any, and interest, attorneys fees, fees, costs, charges,
expenses, Letters of Credit (as defined in the LC Credit Agreement) and
commissions, (and, with regard to all such items, including any interest
accruing after the commencement of any Insolvency or Liquidation Proceeding,
regardless of whether allowed or allowable in such proceeding) when due and
payable, and all other amounts due or to become due under or in connection with
the LC Documents and the performance of all other Obligations of the obligors
thereunder under the LC Documents, according to the respective terms thereof.

 



9

 

 

“LC Priority Collateral” means all Collateral (other than ABL Priority
Collateral) now owned or at any time hereafter acquired (including, for the
avoidance of doubt, any such assets that, but for the application of Section 552
of the Bankruptcy Code (or any provision of any other Debtor Relief Law), would
constitute LC Priority Collateral) of any Grantor (including, for the avoidance
of doubt, (a) all Real Estate Assets of Grantors; (b) all intellectual property;
(c) all Capital Stock in each Grantor’s subsidiaries (as defined in the LC
Credit Agreement); (d) all proceeds of insurance policies other than business
interruption insurance or representations and warranties insurance policies
(excluding any such proceeds that relate to ABL Priority Collateral); and (e)
all products and proceeds of any and all of the foregoing (other than any such
proceeds that are ABL Priority Collateral)).

 

“LC Priority Possessory Collateral” means LC Priority Collateral that is
Possessory Collateral.

 

“LC Secured Parties” means the (a) the LC Collateral Agent (including for
avoidance of doubt the LC Australian Collateral Agent), and (b) the LC Facility
Secured Parties.

 

“LC Security Agreement” means the U.S. Security Agreement, dated as of the date
hereof, by and among the Parent, LC Borrowers, each other pledgor party thereto
and the LC Collateral Agent, as amended, amended and restated, supplemented or
modified from time to time.

 

“LC Security Documents” means the LC Security Agreement, the LC Mortgages, the
LC Australian Security Documents and any other documents now existing or entered
into after the date hereof that create Liens on any assets or properties of any
Grantor to secure any LC Obligations.

 

“Lien” means any lien, mortgage, deed of trust, pledge, hypothecation, security
interest, charge or encumbrance of any kind, including any conditional sale or
other title retention agreement or any lease in the nature thereof or a
‘security interest’ (as defined in section 12 (1) and (2) of the Personal
Property Securities Act 2009 (Cth)) (whether voluntary or involuntary and
whether imposed or created by operation of law or otherwise).

 

“Luxembourg Obligors” means any Grantor organized under the laws of the Grand
Duchy of Luxembourg.

 

“Memorandum” has the meaning set forth in Section 2.02(c).

 

“Mortgages” means the ABL Mortgages and the LC Mortgages.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“No Controlling Party Situation” means any decision relating to Foreign
Collateral whereby (a) due to the mixed nature of the Collateral involved, there
is no Controlling Party or (b) the instructions from LC Collateral Agent as
Controlling Party and ABL Collateral Agent as Controlling Party are in conflict.

 

“Obligations” means the ABL Obligations and the LC Obligations.

 



10

 

 

“Parent” has the meaning set forth in the recitals.

 

“Permitted Discretion” means a determination made in the exercise of good faith
and reasonable credit judgment (from the perspective of a secured lender giving
due regard to the nature of both the ABL Priority Collateral and the LC Priority
Collateral and the relative proportion of each such collateral type over which
such discretion is being exercised).

 

“Permitted Remedies” means, with respect to any Junior Secured Obligations:

 

(a)       filing a proof of claim or statement of interest with respect to such
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor;

 

(b)       taking any action (not adverse to the Liens securing Senior Secured
Obligations, the priority status thereof, or the rights of the Applicable Senior
Collateral Agent or any of the Senior Secured Obligations Secured Parties to
exercise rights, powers and/or remedies in respect thereof) in order to create,
perfect, preserve or protect (but not enforce) its Lien on any of the
Collateral;

 

(c)       filing any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Junior
Secured Obligations Secured Parties, including any claims secured by the Junior
Secured Obligations Collateral, in each case in accordance with the terms of
this Agreement;

 

(d)       filing any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law, in each case in accordance with the terms of this Agreement
or applicable law (including the bankruptcy laws of any applicable
jurisdiction);

 

(e)       join (but not exercise any control with respect to) any judicial
foreclosure proceeding or other judicial lien enforcement proceeding with
respect to the Senior Secured Obligations Collateral of the Senior Collateral
Agent initiated by such Senior Collateral Agent to the extent that any such
action could not reasonably be expected, in any material respect, to restrain,
hinder, limit, delay for any material period or otherwise interfere with an
enforcement action by such Senior Collateral Agent (it being understood that
neither the Junior Collateral Agent nor any Junior Secured Obligations Secured
Parties shall be entitled to receive any proceeds from the Senior Secured
Obligations Collateral unless otherwise expressly permitted herein);

 

(f)       subject to Section 2.04(a)(iii), inspect, appraise or value the
Collateral (and to engage or retain investment bankers or appraisers for the
purposes of appraising or valuing the Collateral) or to receive information or
reports concerning the Collateral, in each case pursuant to the terms of the ABL
Documents or LC Documents, as applicable, or applicable law;

 

(g)       subject to Section 2.04(a)(iii), take any action to seek and obtain
specific performance or injunctive relief to compel a Grantor to comply with (or
not to violate or breach) an obligation under the ABL Documents or LC Documents,
as applicable; provided that such action does not include any action by a Junior
Secured Obligations Secured Party to seek specific performance or injunctive
relief against any Senior Secured Obligations Secured Party or the sale or
disposition of any such Senior Secured Obligations Secured Party’s Senior
Secured Obligations Collateral in contravention of the other provisions of this
Agreement;

 



11

 

 

 

(h)       make a cash or, if allowed pursuant to applicable law, credit bid for
Collateral at any public or private sale thereof, provided that (i) such Secured
Party does not challenge the bid of any Senior Secured Obligations Secured Party
for its Senior Secured Obligations Collateral other than by the submission of a
competing bid, (ii) each Senior Secured Obligations Secured Party may, subject
to the terms of its Senior Secured Obligations Collateral Documents, offset its
Senior Secured Obligations against the purchase price for the Senior Secured
Obligations Collateral and (iii) if such sale includes Junior Secured
Obligations Collateral and Senior Secured Obligations Collateral, the Junior
Secured Obligations Secured Parties may only bid cash with respect to the Senior
Secured Obligations Collateral; and

 

(i)       in any Insolvency or Liquidation Proceeding, (i) voting on any Plan of
Reorganization, (ii) filing any proof of claim and (iii) making other filings
and motions and making any arguments in connection therewith (including in
support of or opposition to, as applicable, the confirmation or approval of any
Plan of Reorganization) that comply with the terms of this Agreement.

 

“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability partnership, limited
liability company or government, individual or family trusts or any agency or
political subdivision thereof.

 

“Plan of Reorganization” means any plan of reorganization, scheme of
arrangement, plan of arrangement or compromise, proposal, plan of liquidation,
agreement for composition or other type of plan, proposal or arrangement
proposed in or in connection with any Insolvency or Liquidation Proceeding.

 

“Possessory Collateral” means the Collateral in the possession or control of any
Collateral Agent (or its agents or bailees), to the extent that possession or
control thereof (a) perfects a Lien thereon under the Uniform Commercial Code or
(b) provides a substantially similar legal effects as “perfection” under the
Uniform Commercial Code under other applicable legislation of any jurisdiction.
Possessory Collateral includes, without limitation, any Certificated Securities,
Promissory Notes, Instruments and Chattel Paper, in each case, delivered to or
in the possession of any Collateral Agent under the terms of the ABL Security
Documents or the LC Security Documents. All capitalized terms used in this
definition and not defined elsewhere in this Agreement have the meanings
assigned to them in the New York UCC.

 

“Possessory Collateral Agent” means, with respect to any Possessory Collateral,
the Collateral Agent having possession or control (including through its agents
or bailees) of same.

 

“Proceeds” has the meaning set forth in Section 2.01(a).

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Grantor in any real property that does
not constitute Excluded Assets (as defined in the LC Credit Agreement).

 



12

 

 

“Refinance” means to amend, restate, supplement, waive, replace (whether or not
upon termination, and whether with the original parties or otherwise),
restructure, repay, refund, refinance or otherwise modify from time to time
(including by means of any agreement or indenture extending the maturity
thereof, refinancing, replacing or otherwise restructuring all or any portion of
the obligations under such agreement or agreements or indentures or any
successor or replacement agreement or agreements or indentures or increasing the
amount loaned or issued thereunder or altering the maturity thereof).
“Refinanced” and “Refinancing” shall have correlative meanings; provided that
that any of the foregoing that increases the principal amount of Senior Claims
with respect to any Collateral shall be effective for purposes hereof only if
such increase does not contravene the documents pursuant to which any Junior
Claims with respect to such Collateral have been incurred, all as in effect on
the date hereof or as may be amended in accordance with the terms hereof.

 

“Related Parties” means, with respect to any Person, such Person’s affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s affiliates.

 

“Representative” means (a) in the case of any ABL Obligations, the ABL
Collateral Agent and (b) in the case of any LC Obligations, the LC Collateral
Agent.

 

“Secured Parties” means (a) the ABL Secured Parties and (b) the LC Secured
Parties.

 

“Senior Claims” means (a) with respect to the ABL Priority Collateral, the ABL
Obligations secured by such Collateral and (b) with respect to the LC Priority
Collateral, the LC Obligations secured by such Collateral.

 

“Senior Collateral Agent” means (a) with respect to the LC Priority Collateral,
the LC Collateral Agent and (b) with respect to the ABL Priority Collateral, the
ABL Collateral Agent.

 

“Senior Representative” means (a) with respect to the LC Priority Collateral,
the LC Collateral Agent and (b) with respect to the ABL Priority Collateral, the
ABL Collateral Agent.

 

“Senior Secured Obligations” means (a) with respect to the ABL Obligations (to
the extent such Obligations are secured by the LC Priority Collateral), the LC
Obligations, and (b) with respect to the LC Obligations (to the extent such
Obligations are secured by the ABL Priority Collateral), the ABL Obligations;
the LC Obligations shall, collectively, constitute one “Class” of Senior Secured
Obligations and the ABL Obligations shall constitute a separate “Class” of
Senior Secured Obligations.

 

“Senior Secured Obligations Collateral” means, with respect to any Obligations,
the Collateral in respect of which such Obligations constitute Senior Claims.
For the avoidance of doubt, notwithstanding the Foreign Collateral Agent holding
any Liens on Foreign Collateral for the benefit of the Secured Parties, subject
to Article VI, Foreign Collateral shall not be treated differently from other
Collateral when determining whether such Collateral or its proceeds are Senior
Secured Obligations Collateral.

 

13

 

 

“Senior Secured Obligations Collateral Documents” means (a) with respect to the
LC Obligations, the LC Security Documents and (b) with respect to the ABL
Obligations, the ABL Security Documents.

 

“Senior Secured Obligations Secured Parties” means (a) with respect to the LC
Priority Collateral, the LC Secured Parties (to the extent that the Obligations
owing to such LC Secured Parties are secured by the LC Priority Collateral) and
(b) with respect to the ABL Priority Collateral, the ABL Secured Parties (to the
extent that the Obligations owing to such ABL Secured Parties are secured by the
ABL Priority Collateral).

 

“Subsidiary” of a person means (a) a company or corporation, a majority of whose
voting stock is at the time, directly or indirectly, owned by such person, by
one or more subsidiaries of such person or by such person and one or more
subsidiaries of such person, (b) a partnership in which such person or one or
more subsidiaries of such person is, at the date of determination, a general
partner or (c) any other person (other than a corporation or partnership) in
which such person, directly or indirectly, at the date of determination thereof,
has (i) at least a majority ownership interest or (ii) the power to elect or
direct the election of a majority of the directors or other governing body of
such person.

 

SECTION 1.02    Luxembourg Terms. In this Agreement, in respect of any
Luxembourg Obligor or any other entity which is organized under the laws of the
Grand-Duchy of Luxembourg or has its “centre of main interests” (as that term is
used in Article 3(1) of the European Insolvency Regulation in Luxembourg, a
reference to:

 

(a)       a “liquidator”, “trustee”, “custodian”, “compulsory manager”,
“receiver”, “administrative receiver”, “administrator” or “similar officer”
includes any:

 

(i)        juge-commissaire or insolvency receiver (curateur) appointed under
the Luxembourg Commercial Code;

 

(ii)       liquidateur appointed under Articles 1100-1 to 1100-15 (inclusive) of
the Luxembourg act dated 10 August 1915 on commercial companies, as amended;

 

(iii)      juge-commissaire or liquidateur appointed under Article 1200-1 of the
Luxembourg act dated 10 August 1915 on commercial companies, as amended;

 

(iv)     commissaire appointed under the Grand-Ducal decree of 24 May 1935 on
the controlled management regime or under Articles 593 to 614 (inclusive) of the
Luxembourg Commercial Code; and

 

(v)      juge délégué appointed under the Luxembourg act of 14 April 1886 on the
composition to avoid bankruptcy, as amended; and

 

(b)       a “winding-up”, “administration”, “liquidation” or “dissolution”
includes, without limitation, bankruptcy (faillite), liquidation, composition
with creditors (concordat préventif de faillite), moratorium or reprieve from
payment (sursis de paiement) and controlled management (gestion contrôlée).

 



14

 

 

(c)       an officer, a manager or a director includes a manager (gérant) and a
director (administrateur).

 

SECTION 1.03    Designation of Swap and Banking Obligations. With respect to any
Bank Product Obligations that would otherwise constitute both ABL Obligations
and LC Obligations hereunder, such Bank Product Obligations shall solely
constitute ABL Obligations for all purposes of this Agreement unless at the time
that Parent or any Subsidiary thereof enters into any agreement giving rise to
Bank Product Obligations, or at any time thereafter, the counterparty to such
agreement and Parent or such Subsidiary (as applicable) shall designate the
related Bank Product Obligations under such agreement as LC Obligations in a
writing signed between such parties with a copy to each Representative party
hereto, in which case such Bank Product Obligations shall solely constitute LC
Obligations for all purposes of this Agreement.

 

ARTICLE II

 

Priorities and Agreements with Respect to Collateral

 

SECTION 2.01    Priority of Claims. (a) Anything contained herein or in any of
the ABL Documents or the LC Documents to the contrary notwithstanding, if an
Event of Default has occurred and is continuing, and any Collateral Agent is
taking action to enforce rights in respect of any Collateral (whether in an
Insolvency or Liquidation Proceeding or otherwise), or any distribution is made
in respect of any Collateral in any Insolvency or Liquidation Proceeding with
respect to any Grantor, the Proceeds (subject, in the case of any such
distribution, to Section 2.6       hereof) (all proceeds of any sale, collection
or other liquidation of any Collateral and all proceeds of any such
distribution, including adequate protection or similar payments under any Debtor
Relief Law, being collectively referred to as “Proceeds”) shall be applied as
follows:

 

(i)In the case of LC Priority Collateral,

 

FIRST, to the payment in full of the LC Obligations in accordance with Section
9.04 of the LC Credit Agreement and the other applicable provisions of the LC
Documents, and

 

SECOND, to the payment in full of the ABL Obligations in accordance with Section
2.4(b) of the ABL Credit Agreement and the other applicable provisions of the
ABL Documents.

 

If any ABL Obligations remain outstanding after the Discharge of the LC
Obligations, all proceeds of the LC Priority Collateral will be applied to the
repayment of any outstanding ABL Obligations.

 

(ii)In the case of ABL Priority Collateral,

 

FIRST, to the payment in full of the ABL Obligations in accordance with Section
2.4(b) of the ABL Credit Agreement and the other applicable provisions of the
ABL Documents, and

 

SECOND, to the payment in full of the LC Obligations in accordance with Section
9.04 of the LC Credit Agreement and the other applicable provisions of the LC
Documents.

 

15

 

 



If any LC Obligations remain outstanding after the Discharge of the ABL
Obligations, all proceeds of the ABL Priority Collateral will be applied to the
repayment of any outstanding LC Obligations.

 

(b)       It is acknowledged that (i) the aggregate amount of any Senior Secured
Obligations may, subject to the limitations set forth in the ABL Credit
Agreement and the LC Credit Agreement, both as in effect on the date hereof, may
be Refinanced from time to time, all without affecting the priorities set forth
in Section 2.01(a) or the provisions of this Agreement defining the relative
rights of the ABL Secured Parties and the LC Secured Parties and (ii) the Senior
Secured Obligations consists or may consist of indebtedness that is revolving in
nature, and the amount thereof that may be outstanding at any time or from time
to time may be increased or reduced and subsequently reborrowed. The priorities
provided for herein shall not be altered or otherwise affected by any
Refinancing of either the Junior Secured Obligations (or any part thereof) or
the Senior Secured Obligations (or any part thereof), by the release of any
Collateral or of any guarantees for any Junior Secured Obligations or Senior
Secured Obligations or by any action that any Representative or Secured Party
may take or fail to take in respect of any Collateral.

 

(c)       Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing the LC Obligations granted on the
Collateral or of any Liens securing the ABL Obligations granted on the
Collateral and notwithstanding any provision of the Uniform Commercial Code or
other applicable legislation of any jurisdiction, or any other applicable law or
the ABL Documents or the LC Documents, or any defect or deficiencies in or
failure to perfect any such Liens or any other circumstance whatsoever (1) the
Liens on the LC Priority Collateral securing the LC Obligations will rank senior
to any Liens on the LC Priority Collateral securing the ABL Obligations and (2)
the Liens on the ABL Priority Collateral securing the ABL Obligations will rank
senior to any Liens on the ABL Priority Collateral securing the LC Obligations.

 

(d)       For the avoidance of doubt, notwithstanding that Liens granted to the
Foreign Collateral Agent, LC Collateral Agent, or ABL Collateral Agent on the
Collateral governed by the laws of a jurisdiction located outside of the United
States of America (the “Foreign Collateral”) may (A) have legally the same or
different ranking due to mandatory legal provisions governing such Foreign
Collateral; (B) have been granted or perfected in an order contrary to the
contemplated ranking as set forth in this Agreement or (C) not have been granted
to ABL Collateral Agent or LC Collateral Agent, the contractual ranking of the
Liens on such Foreign Collateral shall be consistent with the ranking set forth
in Section 2.1, and, subject to Article VI, all other terms and provisions of
this Agreement with respect to Collateral shall be applicable to such Foreign
Collateral.

 

SECTION 2.02    Actions With Respect to Collateral; Prohibition on Contesting
Liens.

 

16

 

 



(a)       Until the Discharge of all of the Senior Secured Obligations of a
particular Class, (i) only the Applicable Senior Collateral Agent shall act or
refrain from acting with respect to the Senior Secured Obligations Collateral of
such Class, (ii) no Collateral Agent shall follow any instructions with respect
to such Senior Secured Obligations Collateral from any Junior Representative or
from any Junior Secured Obligations Secured Parties and (iii) each Junior
Representative and the Junior Secured Obligations Secured Parties shall not, and
shall not instruct any Collateral Agent to, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
receiver and manager, interim receiver, agent, liquidator, administrator,
custodian or similar official, person or agent appointed for or over, attempt
any action to take possession of, exercise any right, remedy or power with
respect to, or otherwise take any action to enforce its interest in or realize
upon, or take any other action available to it in respect of, any Junior Secured
Obligations Collateral, whether under any ABL Security Document or any LC
Security Document, as applicable, applicable law or otherwise, it being agreed
that (A) only the Applicable Senior Collateral Agent, acting in accordance with
the ABL Security Documents or the LC Security Documents, as applicable, shall be
entitled to take any such actions or exercise any such remedies, or to cause any
Collateral Agent to do so and (B) notwithstanding the foregoing, each Junior
Representative may take Permitted Remedies. Each Senior Collateral Agent may
deal with the Senior Secured Obligations Collateral as if they had a senior Lien
on such Collateral. No Junior Collateral Agent, Junior Representative or Junior
Secured Obligations Secured Party will contest, protest or object to any
foreclosure proceeding or action brought by any Senior Collateral Agent, Senior
Representative or Senior Secured Obligations Secured Party or any other exercise
by such Senior Collateral Agent, Senior Representative or Senior Secured
Obligations Secured Party of any rights and remedies relating to the Senior
Secured Obligations Collateral.

 

(b)       Each of the Junior Collateral Agent and the Junior Secured Obligations
Secured Parties agrees that it will not (and hereby waives any right to)
directly or indirectly contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the creation,
extent, attachment, perfection, priority, validity or enforceability of a Lien
or Senior Secured Obligations held by or on behalf of any of the Senior Secured
Obligations Secured Parties in all or any part of the Collateral or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any of the Collateral Agents or the
Secured Parties to enforce this Agreement.

 

(c)       (i) Only the Foreign Collateral Agent shall act or refrain from acting
with respect to the Foreign Collateral, (ii) Foreign Collateral Agent shall not
follow any instructions with respect to Foreign Collateral except from the
Controlling Party (in accordance with Article VI) and (iii) other than the
Controlling Parties, no Secured Party will, or will instruct Foreign Collateral
Agent to, commence any judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, receiver and manager, interim
receiver, agent, liquidator, administrator, custodian or similar official,
person or agent appointed for or over, attempt any action to take possession of,
exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its interest in or realize upon, or take any other action
available to it in respect of, any Foreign Collateral, whether under any ABL
Security Document or any LC Security Document, applicable law or otherwise, it
being agreed that (A) only the Foreign Collateral Agent, acting in accordance
with the Foreign Collateral Documents and the terms of Article VI, shall be
entitled to take any such actions or exercise any such remedies and (B)
notwithstanding the foregoing, each Representative may take Permitted Remedies
with regard to the Foreign Collateral. No Secured Party will contest, protest or
object to any foreclosure or other proceeding or action brought by Foreign
Collateral Agent acting upon instructions of a Controlling Party, and the
Controlling Parties may make such instructions as if they had a senior Lien on
such Foreign Collateral.

 

17

 



 

(d)       (i) With respect to any payments or distributions in cash, property or
other assets that any Junior Secured Obligations Secured Party pays over to any
Senior Secured Obligations Secured Party under the terms of this Agreement, such
Junior Secured Obligations Secured Party shall be subrogated to the rights of
the Senior Secured Party Obligations Secured Party and (ii) any Secured Party
may assert its rights of subrogation under applicable law resulting from any
draw or other payment under any letter of credit issued under or secured by the
ABL Documents or LC Documents, as applicable; provided, that (x) the LC Facility
Secured Parties shall not assert or enforce any such rights of subrogation they
may acquire as described in clauses (i) or (ii) above with respect to the ABL
Documents or ABL Priority Collateral until the Discharge of all ABL Obligations
has occurred and (y) the ABL Secured Parties shall not assert or enforce any
such rights of subrogation they may acquire as described in clauses (i) or (ii)
above with respect to the LC Documents or LC Priority Collateral until the
Discharge of all LC Obligations has occurred.

 

(e)       The parties hereto agree to execute, acknowledge and deliver a
Memorandum of Intercreditor Agreement (“Memorandum”), together with such other
documents in furtherance hereof or thereof, in each case, in proper form for
recording in connection with any Mortgages and in form and substance reasonably
satisfactory to the Collateral Agents, in those jurisdictions where such
recording is reasonably recommended or requested by local real estate counsel
and/or the title insurance company, or as otherwise deemed reasonably necessary
or proper by the parties hereto.

 

SECTION 2.03    No Duties of Senior Representative; Provision of Notice.

 

(a)       Each Junior Secured Obligations Secured Party acknowledges and agrees
that none of the Senior Collateral Agents, the Senior Representative nor any
other Senior Secured Obligations Secured Party shall have any duties or other
obligations to such Junior Secured Obligations Secured Party with respect to any
Senior Secured Obligations Collateral, other than to transfer to the Applicable
Junior Collateral Agent any proceeds of any such Senior Secured Obligations
Collateral remaining in its possession or under its control following any sale,
transfer or other disposition of such Collateral (in each case, unless the
Junior Secured Obligations have been Discharged prior to or concurrently with
such sale, transfer, disposition, payment or satisfaction) and the Discharge of
the Senior Secured Obligations secured thereby, or if a Senior Collateral Agent
shall be in possession or control of all or any part of such Collateral after
such payment and satisfaction in full and termination, such Collateral or any
part thereof remaining, in each case without representation or warranty on the
part of any Senior Collateral Agent, any Senior Representative or any Senior
Secured Obligations Secured Party. In furtherance of the foregoing, each Junior
Secured Obligations Secured Party acknowledges and agrees that, until the Senior
Secured Obligations secured by any Collateral shall have been Discharged, the
Applicable Senior Collateral Agent shall be entitled, for the benefit of the
holders of such Senior Secured Obligations, to sell, transfer or otherwise
dispose of, or cause the sale, transfer or other disposition of, such Senior
Secured Obligations Collateral as provided herein and in the ABL Documents and
the LC Documents, as applicable, without regard to any Junior Claims or any
rights to which the holders of the Junior Secured Obligations would otherwise be
entitled as a result of such Junior Claims. Without limiting the foregoing, each
Junior Secured Obligations Secured Party agrees that none of the Senior
Collateral Agents, the Senior Representatives nor any other Senior Secured
Obligations Secured Party shall have any duty or obligation first to marshal or
realize upon any type of Senior Secured Obligations Collateral (or any other
collateral securing the Senior Secured Obligations), or to sell, dispose of,
realize on or liquidate all or any portion of such Senior Secured Obligations
Collateral (or any other collateral securing the Senior Secured Obligations), in
any manner that would maximize the return to the Junior Secured Obligations
Secured Parties, notwithstanding that the order and timing of any such
realization, sale, disposition or liquidation may affect the amount of proceeds
actually received by the Junior Secured Obligations Secured Parties from such
realization, sale, disposition or liquidation. Each of the Junior Secured
Obligations Secured Parties waives any claim such Junior Secured Obligations
Secured Party may now or hereafter have against any Senior Collateral Agent, any
Senior Representative or any other Senior Secured Obligations Secured Party (or
their representatives, including any receiver, receiver and manager, interim
receiver, administrator, delegate or agent they may appoint) arising out of (i)
any actions which any Senior Collateral Agent, any Senior Representative or the
Senior Secured Obligations Secured Parties (or their representatives, including
any receiver, receiver and manager, interim receiver, administrator, delegate or
agent they may appoint) take or omit to take (including, actions with respect to
the creation, attachment, perfection or continuation of Liens on any Senior
Secured Obligations Collateral, actions with respect to the preservation,
foreclosure upon, realization, sale, release or depreciation of, or failure to
realize upon, any of the Senior Secured Obligations Collateral and actions with
respect to the collection of any claim for all or any part of the Senior Secured
Obligations from any account debtor, guarantor or any other party) in accordance
with the ABL Documents and the LC Documents or any other agreement related
thereto or to the collection of the Senior Secured Obligations or the valuation,
use, protection or release of any security for the Senior Secured Obligations,
(ii) any election by any Applicable Senior Collateral Agent, any Senior
Representative or any Senior Secured Obligations Secured Parties, in any
proceeding instituted under the Bankruptcy Code, of the application of Section
1111(b) of the Bankruptcy Code (or any equivalent proceeding under any other
Debtor Relief Law) or (iii) subject to Section 2.06, any borrowing by, or grant
of a security interest or administrative expense priority under Section 364 of
the Bankruptcy Code by, the Parent or any of its Subsidiaries, as
debtor-in-possession (or any equivalent action under any other Debtor Relief
Law).

 

18

 

 

SECTION 2.04    No Interference; Payment Over; Reinstatement.

 

(a)       Each Junior Secured Obligations Secured Party, each Junior
Representative and each Junior Collateral Agent agrees that (i) it will not take
or cause to be taken any action the purpose or effect of which is, or could be,
to make any Junior Claim pari passu with, or to give such Junior Secured
Obligations Secured Party any preference or priority relative to, any Senior
Claim with respect to the Senior Secured Obligations Collateral or any part
thereof, (ii) it will not challenge or question in any proceeding the validity
or enforceability of any Foreign Collateral Document, ABL Security Document, or
LC Security Document or the extent, validity, attachment, perfection, priority,
or enforceability of any Lien under the Foreign Collateral Documents, ABL
Security Documents or the LC Security Documents, or the validity or
enforceability of the priorities, rights or duties established by or other
provisions of this Agreement, (iii) it will not take or cause to be taken any
action the purpose or intent of which is, or could be, to interfere, hinder or
delay, in any manner, whether by judicial proceedings or otherwise, any sale,
transfer or other disposition of the Senior Secured Obligations Collateral by
the Applicable Senior Collateral Agent or any Senior Secured Obligations Secured
Parties or any Senior Representative acting on their behalf (or their respective
representatives, including any receiver, receiver and manager, interim receiver,
administrator, delegate or agent they may appoint), including with respect to
the Foreign Collateral by the Foreign Collateral Agent following the
instructions of a Controlling Party, (iv) it shall have no right to (A) direct
the Applicable Senior Collateral Agent, any Senior Representative or any holder
of Senior Secured Obligations (or their respective representatives, including
any receiver, receiver and manager, interim receiver, administrator, delegate or
agent they may appoint) to exercise any right, remedy or power with respect to
any Senior Secured Obligations Collateral or (B) consent to the exercise by the
Applicable Senior Collateral Agent, any Senior Representative or any other
Senior Secured Obligations Secured Party (or their respective representatives,
including any receiver, receiver and manager, interim receiver, administrator,
delegate or agent they may appoint) of any right, remedy or power with respect
to any Senior Secured Obligations Collateral, (v) it will not institute any suit
or assert in any Insolvency or Liquidation Proceeding any claim against the
Applicable Senior Collateral Agent, any Senior Representative or other Senior
Secured Obligations Secured Party seeking damages from or other relief by way of
specific performance, injunction, directions, instructions or otherwise with
respect to, and none of the Applicable Senior Collateral Agent, any Senior
Representative or any other Senior Secured Obligations Secured Party shall be
liable for, any action taken or omitted to be taken by such Senior Collateral
Agent, such Senior Representative or other Senior Secured Obligations Secured
Party with respect to any Senior Secured Obligations Collateral, (vi) it will
not seek, and hereby waives any right, to have any Senior Secured Obligations
Collateral, Foreign Collateral or any part thereof marshaled upon any
foreclosure or other disposition of such Senior Secured Obligations Collateral
or Foreign Collateral and (vii) it will not attempt, directly or indirectly,
whether by judicial proceedings or otherwise, to challenge the enforceability of
any provision of this Agreement; provided that nothing in this Agreement shall
be construed to prevent or impair the rights of any of the Collateral Agents, or
the Secured Parties to enforce this Agreement.

 

19

 

 

(b)       Each Junior Collateral Agent, each Junior Representative and each
Junior Secured Obligations Secured Party hereby agrees that, if it shall obtain
possession or control of any Senior Secured Obligations Collateral, or shall
receive any Proceeds or payment in respect of any Senior Secured Obligations
Collateral, pursuant to any ABL Security Document or LC Security Document or by
the exercise of any rights available to it under any applicable law or in any
Insolvency or Liquidation Proceeding or through any other exercise of rights or
remedies, at any time prior to the Discharge of the Senior Secured Obligations,
then it shall hold such Senior Secured Obligations Collateral proceeds or
payment in trust for the Senior Secured Obligations Secured Parties and transfer
such Senior Secured Obligations Collateral, proceeds or payment, as the case may
be, to the Applicable Senior Collateral Agent reasonably promptly after
obtaining actual knowledge, or notice from the Applicable Senior Collateral
Agent, that it is in possession or control of such Senior Secured Obligations
Collateral, proceeds or payment. Each Junior Secured Obligations Secured Party
agrees that if, at any time, it receives notice or obtains actual knowledge that
all or part of any payment with respect to any Senior Secured Obligations
previously made shall be rescinded for any reason whatsoever, such Junior
Secured Obligations Secured Party shall promptly pay over to the Applicable
Senior Collateral Agent any payment received by it and then in its possession or
under its control in respect of any Senior Secured Obligations Collateral and
shall promptly turn over any Senior Secured Obligations Collateral then held by
it over to the Applicable Senior Collateral Agent, and the provisions set forth
in this Agreement shall be reinstated as if such payment had not been made,
until the payment and satisfaction in full of the Senior Secured Obligations.

 

20

 

 

(c)       Prior to the Discharge of Senior Secured Obligations, if any Junior
Secured Obligations Secured Party holds any Lien on any assets of the Parent or
any other Grantor securing any Junior Claims that are intended to secure the
Senior Claims pursuant to the Senior Secured Obligations Collateral Documents
but are not already subject to a senior Lien in favor of the Senior Secured
Obligations Secured Parties, such Junior Secured Obligations Secured Party, upon
demand by any Senior Secured Obligations Secured Party, will assign such Lien to
the applicable Senior Representative, as security for such Senior Secured
Obligations (in which case the Junior Secured Obligations Secured Parties may
retain a junior Lien on such assets subject to the terms hereof).

 

SECTION 2.05    Automatic Release of Junior Liens.

 

(a)       The LC Collateral Agent and each other LC Secured Party agrees that,
in the event of a sale, transfer or other disposition of any ABL Priority
Collateral in connection with the foreclosure upon or other exercise of rights
and remedies with respect to such ABL Priority Collateral that results in the
release by the ABL Collateral Agent of the Lien held by the ABL Collateral Agent
on such ABL Priority Collateral, the Lien held by the LC Collateral Agent on
such ABL Priority Collateral shall be automatically released; provided that,
notwithstanding the foregoing, all holders of the LC Obligations shall be
entitled to any proceeds of a sale, transfer or other disposition under this
clause (a) that remain after Discharge of the ABL Obligations, and the Liens on
such remaining proceeds securing the LC Obligations shall not be automatically
released pursuant to this Section 2.05(a).

 

(b)       The ABL Collateral Agent and each other ABL Secured Party agrees that,
in the event of a sale, transfer or other disposition of any LC Priority
Collateral in connection with the foreclosure upon or other exercise of rights
and remedies with respect to such LC Priority Collateral that results in the
release by the LC Collateral Agent of the Lien held by the LC Collateral Agent
on such LC Priority Collateral, the Lien held by the ABL Collateral Agent on
such LC Priority Collateral shall be automatically released; provided that,
notwithstanding the foregoing, all holders of the ABL Obligations shall be
entitled to any proceeds of a sale, transfer or other disposition under this
clause (a) that remain after Discharge of all LC Obligations, and the Liens on
such remaining proceeds securing the ABL Obligations shall not be automatically
released pursuant to this Section 2.05(b).

 

(c)       In the event of a Default Disposition, the Liens of Junior Collateral
Agent shall be automatically released so long as (i) such Default Disposition is
conducted by the applicable Grantor(s) in a commercially reasonable manner (as
if such Default Disposition were a disposition of collateral by a secured party
in accordance with the UCC or similar law under the applicable jurisdiction) and
in accordance with applicable law, (ii) Senior Collateral Agent also releases
its Liens on such Senior Secured Obligations Collateral and (iii) the net cash
proceeds of any such Default Disposition are applied in accordance with Section
2.1(a) hereof (as if they were proceeds received in connection with an
enforcement action).

 

21

 

 

(d)       Each Junior Representative and each Junior Collateral Agent agrees to
execute and deliver (at the sole cost and expense of the applicable Grantors)
all such authorizations and other instruments as shall reasonably be requested
by the applicable Senior Representative or the Applicable Senior Collateral
Agent to evidence and confirm any release of Junior Secured Obligations
Collateral provided for in this Section.

 

(e)       If at any time any Grantor or the holder of any Senior Secured
Obligations delivers notice to each Junior Collateral Agent that any specified
Senior Secured Obligations Collateral (including all or substantially all of the
Capital Stock of a Grantor or any of its Subsidiaries) is sold, transferred or
otherwise disposed of (i) by the owner of such Collateral in a transaction
permitted under the LC Documents and the ABL Documents, or (ii) during the
existence of any Event of Default under the ABL Documents or the LC Documents,
in each case in connection with the foreclosure upon (or exercise of rights and
remedies with respect to) such Collateral, to the extent that the Applicable
Senior Collateral Agent has consented to such sale, transfer or disposition,
then the Liens in favor of the Junior Secured Obligations Secured Parties upon
such Collateral will automatically be released and discharged as and when, but
only to the extent, such Liens on such Senior Secured Obligations Collateral are
released and discharged; provided that the proceeds of such sale, transfer or
disposition shall be applied in accordance with Section 2.01(a). Upon delivery
to each Junior Collateral Agent of a notice from the Applicable Senior
Collateral Agent stating that any release of Liens securing or supporting the
Senior Secured Obligations has become effective (or shall become effective upon
each Junior Collateral Agent’s release), each Junior Collateral Agent will
promptly execute and deliver such instruments, releases, terminations statements
or other documents confirming such release on customary terms.

 

SECTION 2.06    Certain Agreements With Respect to Insolvency or Liquidation
Proceedings.

 

(a)       This Agreement shall continue in full force and effect notwithstanding
the commencement of any proceeding under the Bankruptcy Code or any other Debtor
Relief Law by or against the Parent or any of its Subsidiaries. Without limiting
the generality of the foregoing, the provisions of this Agreement are intended
to be and shall be enforceable as a “Subordination Agreement” under Section
510(a) of the Bankruptcy Code. All references to the Parent or any other Grantor
shall include such Parent or Grantor as a debtor-in-possession and any receiver,
trustee, liquidator (whether provisional or permanent, as the case may be) or
court-appointed officer for such person in any Insolvency or Liquidation
Proceeding.

 

(b)       If the Parent or any of its Subsidiaries shall become subject to a
case (a “Bankruptcy Case”) under any Debtor Relief Law:

 

(i)       if the ABL Collateral Agent desires to permit debtor-in-possession
financing (“DIP Financing”) secured by a Lien on the ABL Priority Collateral, to
be provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code (or any similar provision of any other Debtor Relief Laws) or
the use of cash collateral under Section 363 of the Bankruptcy Code (or any
similar provision of any other Debtor Relief Laws), then the LC Collateral Agent
and the LC Secured Parties hereby agree to consent to and not to object to any
such financing or to the Liens on the ABL Priority Collateral securing the same
(“DIP Financing Liens”) or to any use of cash collateral that constitutes ABL
Priority Collateral, unless the ABL Collateral Agent shall then oppose or object
to such DIP Financing or such DIP Financing Liens or use of cash collateral that
constitutes ABL Priority Collateral (and (i) to the extent that such DIP
Financing Liens are senior to the Liens on any such ABL Priority Collateral for
the benefit of the ABL Secured Parties, each LC Secured Party will subordinate
its Liens with respect to such ABL Priority Collateral on the same terms as the
Liens of the ABL Secured Parties (other than any Liens of any ABL Secured Party
constituting DIP Financing Liens) are subordinated thereto and to any “carve
out” for the payment of professional fees, clerk fees, and United States trustee
fees (or any other administration charge, directors’ and officers’ charge or
similar court-ordered priority charge under applicable Debtor Relief Laws) and
(ii) to the extent that such DIP Financing Liens rank pari passu with the Liens
on any such ABL Priority Collateral granted to secure the ABL Obligations of the
ABL Secured Parties, each LC Secured Party will confirm the priorities with
respect to such ABL Priority Collateral as set forth herein, in each case so
long as (A) the LC Secured Parties retain the benefit of their Liens on all such
ABL Priority Collateral pledged to the DIP Lenders, including proceeds thereof
arising after the commencement of such proceeding (other than any Liens
constituting DIP Financing Liens) as existed prior to the commencement of the
Bankruptcy Case and/or Insolvency or Liquidation Proceeding, (B) the LC Secured
Parties are granted junior Liens on any additional collateral pledged to any ABL
Secured Party as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, (C) if any amount of such DIP Financing or
cash collateral is applied to repay any of the ABL Obligations, such amount is
applied pursuant to Section 2.01(a) of this Agreement, and (D) if any ABL
Secured Parties are granted adequate protection, including in the form of
periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection are applied pursuant to
Section 2.01(a) of this Agreement; provided that the LC Secured Parties shall
have a right to object to the grant of a Lien (i) to secure the DIP Financing
over any Collateral that shall not constitute ABL Priority Collateral and (ii)
in respect of any additional Collateral that would not constitute ABL Priority
Collateral hereunder were it pledged for the benefit of the ABL Secured Parties
pursuant to the ABL Security Documents to any ABL Secured Party as adequate
protection, for use of cash collateral, or otherwise, as set forth in clause (B)
above; and

 

22

 

 

(ii)       if the LC Collateral Agent desires to permit a DIP Financing secured
by a Lien on LC Priority Collateral, to be provided by DIP Lenders under Section
364 of the Bankruptcy Code (or any similar provision of any other Debtor Relief
Laws) or the use of cash collateral under Section 363 of the Bankruptcy Code (or
any similar provision of any other Debtor Relief Laws), then the ABL Collateral
Agent and the ABL Secured Parties hereby agree not to object to any such
financing or to the DIP Financing Liens or to any use of cash collateral that
constitutes LC Priority Collateral, unless the LC Collateral Agent shall then
oppose or object to such DIP Financing or such DIP Financing Liens or use of
cash collateral that constitutes LC Priority Collateral (and (i) to the extent
that such DIP Financing Liens are senior to the Liens on any such LC Priority
Collateral for the benefit of the LC Secured Parties, each ABL Secured Party
will subordinate its Liens with respect to such LC Priority Collateral on the
same terms as the Liens of the LC Secured Parties (other than any Liens of any
ABL Secured Party constituting DIP Financing Liens) are subordinated thereto and
to any “carve out” for the payment of professional fees, clerk fees, and United
States trustee fees (or any other administration charge, directors’ and
officers’ charge or similar court-ordered priority charge under applicable
Debtor Relief Laws), and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such LC Priority Collateral granted to secure
the LC Obligations of the LC Secured Parties, each ABL Secured Party will
confirm the priorities with respect to such LC Priority Collateral as set forth
herein), in each case so long as (A) the ABL Secured Parties retain the benefit
of their Liens on all such LC Priority Collateral pledged to the DIP Lenders,
including proceeds thereof arising after the commencement of such proceeding
(other than any Liens constituting DIP Financing Liens) as existed prior to the
commencement of the Bankruptcy Case and/or Insolvency or Liquidation Proceeding,
(B) the ABL Secured Parties are granted Liens on any additional collateral
pledged to any LC Secured Party as adequate protection or otherwise in
connection with such DIP Financing or use of cash collateral, (C) if any amount
of such DIP Financing or cash collateral is applied to repay any of the LC
Obligations, such amount is applied pursuant to Section 2.01(a) of this
Agreement and (D) if any LC Secured Parties are granted adequate protection,
including in the form of periodic payments, in connection with such DIP
Financing or use of cash collateral, the proceeds of such adequate protection is
applied pursuant to Section 2.01(a) of this Agreement; provided that the ABL
Secured Parties shall have a right to object to the grant of a Lien (i) to
secure the DIP Financing over any Collateral that shall not constitute LC
Priority Collateral and (ii) in respect of any additional Collateral that would
not constitute LC Priority Collateral hereunder were it pledged for the benefit
of the LC Secured Parties pursuant to the First Lien Security Documents to any
LC Facility Secured Party as adequate protection, for use of cash collateral, or
otherwise, as set forth in clause (B) above).

 

23

 

 

(iii)       No Junior Secured Obligations Secured Party will directly or
indirectly propose or support any DIP Financing secured by a Lien senior or
prior to the Liens of the Senior Secured Obligations Secured Parties on the
Senior Secured Obligations Collateral.

 

(c)       The Applicable Junior Collateral Agent and each Junior Secured
Obligations Secured Party agrees that it will not object to and will not
otherwise contest: (i) any motion for relief from the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding (including by way of
moratorium) or from any injunction against foreclosure or enforcement in respect
of the Senior Secured Obligations made by the Applicable Senior Collateral Agent
or any Senior Secured Obligations Secured Party; (ii) any lawful exercise by any
holder of Senior Claims of the right to credit bid Senior Claims in any sale of
Collateral that is Senior Secured Obligations Collateral with respect to such
Senior Claims; (iii) any other request for judicial relief made in any court by
the Applicable Senior Collateral Agent or any Senior Secured Obligations Secured
Party relating to the lawful enforcement of any Lien on the Senior Secured
Obligations Collateral; (iv) and will consent to any sale or other disposition
(or related order) of any Senior Secured Obligations Collateral (or any portion
thereof) under Section 363 of the Bankruptcy Code or any other provision of the
Bankruptcy Code (or any equivalent action under any other Debtor Relief Law) if
the Senior Secured Obligations Secured Parties shall have consented to such sale
or disposition (or related order) of such Senior Secured Obligations Collateral
if such sale or other disposition is not free and clear of the Liens securing
the Junior Secured Obligations or (v) any sale or other disposition (or related
order) of any Senior Secured Obligations Collateral (or any portion thereof)
under Section 363 of the Bankruptcy Code or any other equivalent provision of
the Bankruptcy Code (or any other provision under any other Debtor Relief Law)
if the Senior Secured Obligations Secured Parties shall have consented, and the
related court order provides that, to the extent the sale is to be free and
clear of Liens, the Liens securing the Senior Secured Obligations and the Junior
Secured Obligations will attach to the proceeds of the sale on the same basis of
priority as the Liens securing such Obligations on the assets being sold, in
accordance with this Agreement.

 

24

 

 

(d)       The Applicable Junior Collateral Agent and each Junior Secured
Obligations Secured Party agrees that it will not seek relief from the automatic
stay or any other stay in any Insolvency or Liquidation Proceeding (including by
way of moratorium) with respect to Senior Secured Obligations Collateral without
the prior consent of the Applicable Senior Collateral Agent, unless, and solely
to the extent that, the Applicable Senior Collateral Agent or Senior Secured
Obligations Secured Party shall obtain relief from the automatic stay (or any
other stay in any Insolvency or Liquidation Proceeding) with respect to such
collateral to commence a lien enforcement action.

 

(e)       The Applicable Junior Collateral Agent and each Junior Secured
Obligations Secured Party hereby agrees that it will not, other than as set
forth in Section 2.06(b), object to and will not otherwise contest (or support
any other Person contesting): (i) any request by the Applicable Senior
Collateral Agent or any Senior Secured Obligations Secured Party for adequate
protection; provided that (1) any ABL Secured Party, solely in its capacity as a
Senior Secured Obligations Secured Party, may object to adequate protection in
the form of cash payments to the extent such payment is sought to be paid from
ABL Priority Collateral, any DIP Financing under Section 2.06(b)(i) or the
proceeds thereof and (2) any LC Secured Party, solely in its capacity as a
Senior Secured Obligations Secured Party, may object to adequate protection in
the form of cash payments to the extent such payment is sought to be paid from
LC Priority Collateral, any DIP Financing under Section 2.06(b)(ii) or the
proceeds thereof or (ii) any objection by the Applicable Senior Collateral Agent
or any Senior Secured Obligations Secured Party to any motion, relief, action or
proceeding based on the Applicable Senior Collateral Agent or any Senior Secured
Obligations Secured Party claiming a lack of adequate protection.
Notwithstanding the foregoing, in any Insolvency or Liquidation Proceeding, (x)
if the Senior Secured Obligations Secured Parties (or any subset thereof) are
granted adequate protection in the form of a replacement lien or additional
collateral in connection with any DIP Financing or use of cash collateral under
Section 363 or Section 364 of the Bankruptcy Code or any similar law, then the
Applicable Junior Collateral Agent may seek or request adequate protection in
the form of a replacement Lien on such additional collateral, so long as, with
respect to the Senior Secured Obligations Collateral, such Lien is subordinated
to the Liens securing the Senior Secured Obligations and such DIP Financing (and
all obligations relating thereto), on the same basis as the other Liens securing
Junior Secured Obligations on the Senior Secured Obligations Collateral are
subordinated to the Liens on Senior Secured Obligations Collateral securing the
Senior Secured Obligations under this Agreement; (y) in the event the Applicable
Junior Collateral Agent seeks or requests adequate protection and such adequate
protection is granted in the form of a replacement lien or additional
collateral, then the Applicable Junior Collateral Agent and the Junior Secured
Obligations Secured Parties hereby agree that the Senior Secured Obligations
Secured Parties shall also be granted a Lien on such additional collateral as
security for the Senior Secured Obligations and any such DIP Financing and that
any Lien on such additional collateral that constitutes Senior Secured
Obligations Collateral securing the Junior Secured Obligations shall be
subordinated to the Liens on such collateral securing the Senior Secured
Obligations and any such DIP Financing (and all obligations relating thereto)
and any other Liens on Senior Secured Obligations Collateral granted to the
holders of Senior Secured Obligations as adequate protection on the same basis
as the Liens securing Junior Secured Obligations are so subordinated to the
Liens securing the Senior Secured Obligations under this Agreement; (z) any
adequate protection granted in favor of any Senior Secured Obligations Secured
Party in the form of a superpriority or other administrative expense claim and
any claim in favor of any Senior Secured Obligations Secured Party arising under
Section 507(b) of the Bankruptcy Code (or similar Debtor Relief Laws)
(collectively, “Senior 507(b) Claims”) shall be senior to and have priority of
payment over any superpriority or other administrative expense claim and any
claim arising under Section 507(b) of the Bankruptcy Code (or similar Debtor
Relief Laws) in favor of any Junior Secured Obligations Secured Party
(collectively, “Junior 507(b) Claims”). The holders of the Junior 507(b) Claims
agree that, in connection with any Plan of Reorganization in any Insolvency or
Liquidation Proceeding, such Junior 507(b) Claims may be paid in any combination
of cash, securities, or other property having a present value equal to the
amount of such Junior 507(b) Claims as of the effective date of such plan. For
the avoidance of doubt, as between the ABL Secured Parties and LC Secured
Parties, all Senior 507(b) Claims shall be pari passu with the Senior 507(b)
Claims held by the other Class, and all Junior 507(b) Claims shall be pari passu
with the Junior 507(b) Claims held by the other Class.

 

25

 

 

(f)       The Applicable Junior Collateral Agent and each Junior Secured
Obligations Secured Party hereby agrees that (i) it will not oppose or seek to
challenge any claim by the Applicable Senior Collateral Agent or any Senior
Secured Obligations Secured Party for allowance of Senior Secured Obligations
consisting of post-petition interest, costs, fees, charges, or expenses and (ii)
until the Discharge of Senior Secured Obligations has occurred, the Applicable
Junior Collateral Agent, on behalf of itself and the Junior Secured Obligations
Secured Parties, will not assert or enforce any claim under Section 506(c) of
the Bankruptcy Code (or any similar provision of any other Debtor Relief Laws)
senior to or on a parity with the Liens on Senior Secured Obligations Collateral
securing the Senior Secured Obligations for costs or expenses of preserving or
disposing of any Collateral; provided that, for the avoidance of doubt, any
amounts received by the Applicable Senior Collateral Agent pursuant to such a
claim shall in all cases be subject to Section 2.1(a).

 

26

 



 

(g)       The LC Collateral Agent, on behalf of the LC Secured Parties, and the
ABL Collateral Agent, on behalf of the ABL Secured Parties, acknowledge and
intend that the grants of Liens pursuant to the LC Security Documents, on the
one hand, and the ABL Security Documents, on the other hand, constitute separate
and distinct grants of Liens, and because of, among other things, their
differing rights in the Collateral, the LC Obligations are fundamentally
different from the ABL Obligations and must be separately classified in any Plan
of Reorganization proposed or confirmed (or approved) in an Insolvency or
Liquidation Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the ABL Secured Parties and the LC Secured Parties in respect of any Collateral
constitute claims in the same class (rather than separate classes of senior and
junior secured claims), then the ABL Secured Parties and the LC Secured Parties
hereby acknowledge and agree that all distributions shall be made as if there
were separate classes of ABL Obligations and LC Obligations against the Grantors
(with the effect being that, to the extent that the aggregate value of the ABL
Priority Collateral or the LC Priority Collateral is sufficient (for this
purpose ignoring all claims held by the other Secured Parties for whom such
Collateral is Junior Secured Obligations Collateral), the ABL Secured Parties or
the LC Secured Parties, respectively, shall be entitled to receive, in addition
to amounts distributed to them in respect of principal, pre-petition interest
and other claims, all amounts owing in respect of post-petition interest, costs,
fees, charges, or expenses that are available from the Senior Secured
Obligations Collateral for each of the ABL Secured Parties and the LC Secured
Parties, respectively, before any distribution is made in respect of the Junior
Claims with respect to such Collateral, with the holder of such Junior Claims
hereby acknowledging and agreeing to turn over to the Junior Secured Obligations
Secured Parties amounts otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the aggregate recoveries).

 

(h)       If, in any Insolvency or Liquidation Proceeding, debt obligations of
the reorganized debtor secured by Liens upon any property of the reorganized
debtor are distributed pursuant to a Plan of Reorganization (or any form of
Court-sanctioned restructuring permitted under any applicable law), both on
account of the ABL Obligations and on account of the LC Obligations, then, to
the extent the debt obligations distributed on account of the ABL Obligations
and on account of the LC Obligations are secured by Liens upon the Collateral,
the provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the debt
obligations so distributed, to the Liens securing such debt obligations and the
distribution of proceeds thereof. The provisions of section 1129(b)(1) of the
Bankruptcy Code notwithstanding, Junior Secured Obligations Secured Parties
shall not propose, support or vote in favor of any Plan of Reorganization that
would result in a modification of or otherwise be inconsistent with Sections
2.01, 2.02, and 2.06(h) of this Agreement.

 

(i)       Notwithstanding the provisions of Sections 2.02(a) and 2.02(b),
2.04(a) and 2.06(b), (c) (e) and (f) or otherwise, both before and during an
Insolvency or Liquidation Proceeding, any of the Junior Secured Obligations
Secured Parties may take any actions and exercise any and all rights that would
be available to a holder of unsecured claims, including, without limitation, the
commencement of an Insolvency or Liquidation Proceeding against any Grantor in
accordance with applicable law (including the Debtor Relief Laws of any
applicable jurisdiction); provided that, the Junior Secured Obligations Secured
Parties may not take any of the actions that is inconsistent with the terms of
this Agreement, including without limitation, such actions prohibited by
Sections 2.02(a) and 2.02(b), Section 2.04(a) or Section 2.06(b), (c), (e) and
(f); provided further, that in the event that any of the Junior Secured
Obligations Secured Parties becomes a judgment lien creditor in respect of any
Collateral as a result of its enforcement of its rights as an unsecured creditor
with respect to the Junior Secured Obligations, such judgment lien shall be
subject to the terms of this Agreement for all purposes (including in relation
to the Senior Secured Obligations) as the other Liens securing the Junior
Secured Obligations are subject to this Agreement.

 



27

 

 

SECTION 2.07       Reinstatement. In the event that any of the Senior Secured
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under any Debtor Relief Law, or the settlement of
any claim in respect thereof), be required to be returned or repaid, the terms
and conditions of this Article II shall be fully applicable thereto until all
such Senior Secured Obligations shall again have been irrevocably paid in full
in cash.

 

SECTION 2.08       Entry Upon Premises by the ABL Collateral Agent.

 

(a)      If the ABL Collateral Agent takes any enforcement action with respect
to the ABL Priority Collateral, the LC Secured Parties (i) shall cooperate with
the ABL Collateral Agent (subject to the condition that the LC Secured Parties
shall have no obligation or duty to take any action or refrain from taking any
action that could reasonably be expected to result in the incurrence of any
unreimbursed liability or damage to the LC Secured Parties) in its efforts to
enforce its security interest in the ABL Priority Collateral, including to
finish any work-in-process and assemble the ABL Priority Collateral, (ii) shall
not take or direct the LC Collateral Agent (including any receiver, receiver and
manager, interim receiver or agent appointed by it) to take any action designed
or intended to hinder or restrict in any respect the ABL Collateral Agent
(including any receiver, receiver and manager, interim receiver or agent
appointed by it) from enforcing its security interest in the ABL Priority
Collateral, including finishing any work-in- process or assembling the ABL
Priority Collateral, and (iii) shall permit and direct the LC Collateral Agent,
and each other LC Collateral Agent (including any receiver, receiver and
manager, interim receiver delegate or agent they may appoint) to permit the ABL
Collateral Agent, and their respective employees, advisers and representatives
(and including any receiver, receiver and manager, interim receiver delegate or
agent they may appoint), upon reasonable advance notice, to enter upon and use
the LC Priority Collateral (including (x) equipment, processors, computers and
other machinery related to the storage or processing of records, documents or
files and (y) intellectual property) for a period not to exceed 180 days (except
with respect to intellectual property, which use shall be permitted in
accordance by Section 2.08(c)) after the taking of such enforcement action, for
purposes (to the extent permitted under applicable law) of (A) assembling and
storing the ABL Priority Collateral and completing the processing of and turning
into finished goods of any ABL Priority Collateral consisting of
work-in-process, (B) selling any or all of the ABL Priority Collateral located
on such LC Priority Collateral, whether in bulk, in lots or to customers in the
ordinary course of business or otherwise, (C) removing any or all of the ABL
Priority Collateral located on such LC Priority Collateral, or (D) taking
reasonable actions to protect, secure, and otherwise enforce the rights and
remedies of the ABL Secured Parties and the ABL Collateral Agent in and to and
relating to the ABL Priority Collateral; provided, however, that nothing
contained in this Agreement shall restrict the rights of a LC Collateral Agent
(acting on the instructions of the applicable LC Secured Parties) from selling,
assigning or otherwise transferring any LC Priority Collateral prior to the
expiration of such 180-day period if the purchaser, assignee or transferee
thereof agrees to be bound by the provisions of this Section. If any stay or
other order prohibiting the exercise of remedies with respect to the ABL
Priority Collateral has been entered by a court of competent jurisdiction, such
180-day period shall be tolled during the pendency of any such stay or other
order. If the ABL Collateral Agent (including any receiver, receiver and
manager, interim receiver or agent appointed by it) conducts a public auction or
private sale of the ABL Priority Collateral at any of the real property included
within the LC Priority Collateral, the ABL Collateral Agent shall use reasonable
efforts to hold such auction or sale in a manner which would not unduly disrupt
any LC Collateral Agent’s use of such real property for the benefit of the LC
Secured Parties.

 



28

 

 

(b)       During the period of actual occupation, use or control by the ABL
Secured Parties or their agents or representatives (including the ABL Collateral
Agent to the extent acting on behalf of such parties and including any receiver,
receiver and manager, interim receiver, delegate or agent they may appoint) of
any LC Priority Collateral, the ABL Secured Parties shall be obligated to (i)
pay any rent, utilities or other costs and expenses necessary for LC Collateral
Agent to access such LC Priority Collateral and (ii) repair at their expense any
physical damage to such LC Priority Collateral or other assets or property
resulting from such occupancy, use or control, and to leave such LC Priority
Collateral or other assets or property in substantially the same condition as it
was at the commencement of such occupancy, use or control, ordinary wear and
tear excepted. Notwithstanding the foregoing, in no event shall the ABL Secured
Parties have any liability to the LC Secured Parties pursuant to this Section as
a result of any condition (including any environmental condition, claim or
liability) on or with respect to the LC Priority Collateral existing prior to
the date of the exercise by the ABL Secured Parties of their rights under this
Section, and the ABL Secured Parties shall have no duty or liability to maintain
the LC Priority Collateral in a condition or manner better than that in which it
was maintained prior to the use thereof by the ABL Secured Parties, or for any
diminution in the value of the LC Priority Collateral that results solely from
ordinary wear and tear resulting from the use of the LC Priority Collateral by
the ABL Secured Parties in the manner and for the time periods specified under
this Section 2.08 or the absence of the ABL Priority Collateral therefrom.
Without limiting the rights granted in this paragraph, the ABL Secured Parties
shall cooperate with the LC Collateral Agent (subject to the condition that the
ABL Secured Parties shall have no obligation or duty to take any action or
refrain from taking any action that could reasonably be expected to result in
the incurrence of any unreimbursed liability or damage to the ABL Secured
Parties) in connection with any efforts made by it to cause the LC Priority
Collateral to be sold.

 

(c)       In addition, the LC Secured Parties and their respective Senior
Representatives hereby grant to the ABL Collateral Agent and the ABL Secured
Parties a non- exclusive worldwide license or right to use, to the maximum
extent permitted by applicable law and to the extent of their interest therein,
exercisable without payment of royalty or other compensation, any of the LC
Priority Collateral consisting of intellectual property in connection with the
liquidation, collection, disposition or other realization upon the ABL Priority
Collateral pursuant to any enforcement action by the ABL Collateral Agent and
the ABL Secured Parties; provided, however, such non-exclusive license shall
immediately expire upon the sale, lease, transfer or other disposition of all
such ABL Priority Collateral or upon the Discharge of the ABL Obligations and
shall not extend or transfer to the purchaser of such ABL Priority Collateral
(other than any rights to use such intellectual property as may exist in favor
of any bona fide purchaser under applicable law). The ABL Collateral Agent’s use
of such intellectual property shall be lawful, and any such license is granted
on an “AS IS” basis, without any representation or warranty whatsoever.
Furthermore, each LC Collateral Agent agrees that, in connection with any
exercise of remedies available to any LC Collateral Agent in respect of LC
Priority Collateral, such LC Collateral Agent shall provide written notice to
any purchaser, assignee or transferee of intellectual property pursuant to such
exercise of remedies, that the applicable intellectual property is subject to
such license.

 



29

 

 

SECTION 2.09       Insurance. Unless and until the ABL Obligations have been
Discharged, as between the ABL Collateral Agent, on the one hand, and the LC
Collateral Agent, on the other hand, only the ABL Collateral Agent will have the
right (subject to the rights of the Grantors under the ABL Documents and the LC
Documents) to adjust or settle any insurance policy or claim covering or
constituting ABL Priority Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding affecting
the ABL Priority Collateral. Unless and until the LC Obligations have been
Discharged, as between the ABL Collateral Agent, on the one hand, and the LC
Collateral Agent, on the other hand, only the LC Collateral Agent will have the
right (subject to the rights of the Grantors under the ABL Documents and the LC
Documents) to adjust or settle any insurance policy covering or constituting LC
Priority Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding solely affecting the LC
Priority Collateral. To the extent that an insured loss covers or constitutes
ABL Priority Collateral and LC Priority Collateral, then the ABL Collateral
Agent and the LC Collateral Agent will work jointly and in good faith to
collect, adjust or settle (subject to the rights of the Grantors under the ABL
Documents and the LC Obligations Documents) under the relevant insurance policy.

 

SECTION 2.10       Refinancings. Each of the ABL Obligations and the LC
Obligations and the agreements governing them may be Refinanced, in each case
without notice to, or the consent (except to the extent a consent is otherwise
required to permit the Refinancing transaction under any ABL Document or any LC
Obligations Document, as in effect on the date hereof or as may be amended in
accordance with the terms hereof) of, any ABL Secured Party or any LC Secured
Party, all without affecting the priorities provided for herein or the other
provisions hereof; provided, however, that the holders of any such Refinancing
indebtedness (or an authorized agent or trustee on their behalf) bind themselves
in writing (to the extent they are not already so bound) to the terms of this
Agreement pursuant to a joinder in the form of Exhibit A hereto, and such other
Refinancing documents or agreements (including amendments or supplements to this
Agreement) as each Applicable Senior Collateral Agent, shall reasonably request
and in form and substance reasonably acceptable to such Applicable Senior
Collateral Agent. In connection with any Refinancing contemplated by this
Section 2.10, this Agreement may be amended at the request and sole expense of
the Parent, and without the consent (except to the extent a consent is otherwise
required to permit such Refinancing transaction under any ABL Document or any LC
Obligations Document, and other than the consent of each Applicable Senior
Collateral Agent, whose consent shall still be required to the extent set forth
in the proviso of the immediately preceding sentence) of any Representative, (a)
to add parties (or any authorized agent or trustee therefor) providing any such
Refinancing, (b) to confirm that such Refinancing indebtedness in respect of any
LC Obligations shall have the same rights and priorities in respect of any LC
Priority Collateral as the indebtedness being Refinanced and (c) to confirm that
such Refinancing indebtedness in respect of any ABL Obligations shall have the
same rights and priorities in respect of any ABL Priority Collateral as the
indebtedness being Refinanced, all on the terms provided for herein immediately
prior to such Refinancing. Any such additional party and each Applicable Senior
Collateral Agent shall be entitled to rely on the determination of officers of
the Parent that such modifications do not violate the ABL Documents or the LC
Documents if such determination is set forth in an officers’ certificate
delivered to such party and each Applicable Senior Collateral Agent; provided,
however, that such determination will not affect whether or not the Parent and
the Grantors have complied with their undertakings in any such document or this
Agreement. In connection with the delivery of a joinder as set forth above, the
Parent shall deliver an officer’s certificate to each Collateral Agent
certifying that the Refinancing, including the incurrence of indebtedness and
the incurrence of liens in respect thereof, qualifies as a Refinancing as
defined herein.

 



30

 

 

SECTION 2.11       Amendments to Security Documents.

 

(a)       Subject to paragraph (c) below, each of the LC Collateral Agent and
other LC Secured Parties agrees that, without the prior written consent of the
ABL Collateral Agent, no LC Security Document to which such LC Collateral Agent
or LC Secured Party is party may be amended, supplemented or otherwise modified
or entered into to the extent such amendment, supplement or modification or the
terms of any new LC Security Document would be prohibited by or inconsistent
with any of the terms of this Agreement.

 

(b)       Subject to paragraph (c) below, each of the ABL Collateral Agent and
other ABL Secured Parties agrees that, without the prior written consent of the
LC Collateral Agent and each LC Collateral Agent, no ABL Security Document to
which the ABL Collateral Agent or ABL Secured Parties are party may be amended,
supplemented or otherwise modified or entered into to the extent such amendment,
supplement or modification or the terms of any new ABL Security Document would
be prohibited by or inconsistent with any of the terms of this Agreement.

 

(c)       In the event that any Senior Collateral Agent or Senior Secured
Obligations Secured Parties enter into any amendment, waiver or consent in
respect of or replace any of the Senior Secured Obligations Collateral Documents
for the purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, such Senior Secured Obligations Collateral
Document or changing in any manner the rights of such Senior Collateral Agent,
such Senior Secured Obligations Secured Parties, the Grantors thereunder
(including the release of any Liens in the applicable Senior Secured Obligations
Collateral), then such amendment, waiver or consent shall apply automatically to
any comparable provision of each Comparable Junior Priority Collateral Document
without the consent of any Junior Collateral Agent or any Junior Secured
Obligations Secured Party and without any action by any Junior Collateral Agent,
any Junior Secured Obligations Secured Party, the Parent or any other Grantor;
provided, however, that (A) such amendment, waiver or consent does not
materially adversely affect the rights of the applicable Junior Secured
Obligations Secured Parties or the interests of the applicable Junior Secured
Obligations Secured Parties in the applicable Junior Secured Obligations
Collateral and not the Senior Collateral Agent or the Senior Secured Obligations
Secured Parties, as the case may be, that have a security interest in the
affected collateral in a like or similar manner, and (B) written notice of such
amendment, waiver or consent shall have been given by the Parent to the
Applicable Junior Collateral Agent.

 

(d)       Notwithstanding anything to the contrary contained herein, the LC
Collateral Agent and other LC Secured Parties and the ABL Collateral Agent and
other ABL Secured Parties hereby agree that they will not amend or otherwise
modify the provisions of the LC Documents or the ABL Documents related to the
Refinancing or payment of any Obligations (including ordinary course payments)
in a manner that makes them more restrictive to Grantors or otherwise prohibits
or restricts a Refinancing or payment permitted under the LC Documents or ABL
Documents as in effect on the date hereof. The LC Collateral Agent and other LC
Secured Parties hereby agree that they will not amend or otherwise modify
Section 8.09 of the LC Credit Agreement, the definition of “Liquidity,” any of
the terms or definitions used to calculate compliance with Section 8.09 of the
LC Credit Agreement, or the effect of any breach of Section 8.9 of the LC Credit
Agreement.

 



31

 

 

SECTION
2.12       Possessory    Collateral    Agent    as    Gratuitous    Bailee    for
Perfection.

 

(a)       Each Possessory Collateral Agent agrees to hold the Possessory
Collateral that is in its possession or control (or in the possession or control
of its agents or bailees) as gratuitous bailee for, or, as applicable, on trust
for, the benefit of each Secured Party and any assignee solely for the purpose
of perfecting the security interest granted in such Possessory Collateral
pursuant to the ABL Security Documents or the LC Security Documents, subject to
the terms and conditions of this Section 2.12. To the extent any Possessory
Collateral is possessed by or is under the control of a Collateral Agent (either
directly or through its agents or bailees) other than the Applicable Possessory
Collateral Agent, such Collateral Agent shall deliver such Possessory Collateral
to (or shall cause such Possessory Collateral to be delivered to) the Applicable
Possessory Collateral Agent and shall take all actions reasonably requested in
writing by the Applicable Possessory Collateral Agent to cause the Applicable
Possessory Collateral Agent to have possession or control of same. Pending such
delivery to the Applicable Possessory Collateral Agent, each other Collateral
Agent agrees to hold any Possessory Collateral as gratuitous bailee, or, as
applicable, on trust for, for the benefit of each other Secured Party and any
assignee, solely for the purpose of perfecting the security interest granted in
such Possessory Collateral, if any, pursuant to the applicable ABL Security
Documents or LC Security Documents, in each case subject to the terms and
conditions of this Section 2.12.

 

(b)       The duties or responsibilities of each Possessory Collateral Agent and
each other Collateral Agent under this Section 2.12 shall be limited solely to
holding the Possessory Collateral as gratuitous bailee, or, as applicable, on
trust for, for the benefit of each Secured Party for purposes of perfecting the
security interest held by the Secured Parties therein.

 

(c)       Upon the Discharge of all LC Obligations, the LC Collateral Agent
shall deliver to the ABL Collateral Agent, to the extent that it is legally
permitted to do so, the remaining Possessory Collateral (if any) held by it,
together with any necessary endorsements (or otherwise allow the ABL Collateral
Agent to obtain control of such Possessory Collateral) or as a court of
competent jurisdiction may otherwise direct. The Grantors shall take such
further action as is required to effectuate the transfer contemplated hereby and
shall indemnify the Possessory Collateral Agent for loss or damage suffered by
the Possessory Collateral Agent as a result of such transfer except for loss or
damage suffered by the Possessory Collateral Agent as a result of its own
willful misconduct, gross negligence or bad faith. No LC Collateral Agent shall
be obligated to follow instructions from the ABL Collateral Agent in
contravention of this Agreement.

 

(d)       Upon the Discharge of all ABL Obligations, the ABL Collateral Agent
shall deliver to the LC Collateral Agent, to the extent that it is legally
permitted to do so, the remaining Possessory Collateral (if any) held by it,
together with any necessary endorsements (or otherwise allow the LC Collateral
Agent to obtain control of such Possessory Collateral) or as a court of
competent jurisdiction may otherwise direct. The Grantors shall take such
further action as is required to effectuate the transfer contemplated hereby and
shall indemnify the Possessory Collateral Agent for loss or damage suffered by
the Possessory Collateral Agent as a result of such transfer except for loss or
damage suffered by the Possessory Collateral Agent as a result of its own
willful misconduct, gross negligence or bad faith. The ABL Collateral Agent
shall not be obligated to follow instructions from any LC Collateral Agent in
contravention of this Agreement.

 



32

 

 

SECTION 2.13       Control Agreements. The ABL Collateral Agent hereby agrees to
act as collateral agent of the LC Secured Parties under each control agreement
solely for the purpose of perfecting the Lien of the LC Secured Parties in the
deposit accounts and securities accounts subject to such control agreements by
control. The LC Collateral Agent, on behalf of the LC Secured Parties, hereby
appoints the ABL Collateral Agent to act as its collateral agent under each such
control agreement, as applicable. The duties or responsibilities of the ABL
Collateral Agent under this Section 2.13 shall be limited solely to acting as
agent for the benefit of each LC Secured Party for purposes of perfecting the
security interest held by the Secured Parties in the deposit accounts and
securities accounts subject to such control agreements by control, in each case
prior to the Discharge of all ABL Obligations

 

SECTION 2.14       Rights under Permits and Licenses. The LC Collateral Agent
agrees that if the ABL Collateral Agent shall require rights available under any
permit or license controlled by the LC Collateral Agent (as certified to the LC
Collateral Agent by the ABL Collateral Agent, upon which the LC Collateral Agent
may rely) in order to realize on any ABL Priority Collateral, the LC Collateral
Agent shall (subject to the terms of the LC Documents, including the LC
Collateral Agent’s rights to indemnification thereunder) take all such actions
as shall be available to it (at the sole expense of the Grantors), consistent
with applicable law and reasonably requested by the ABL Collateral Agent in
writing, to make such rights available to the ABL Collateral Agent, subject to
the Liens held by the LC Collateral Agent for the benefit of the LC Secured
Parties. The ABL Collateral Agent agrees that if the LC Collateral Agent shall
require rights available under any permit or license controlled by the ABL
Collateral Agent (as certified to the ABL Collateral Agent by the LC Collateral
Agent, upon which the ABL Collateral Agent may rely) in order to realize on any
LC Priority Collateral, the ABL Collateral Agent shall (subject to the terms of
the ABL Documents, including such ABL Collateral Agent’s rights to
indemnification thereunder) take all such actions as shall be available to it
(at the sole expense of the Grantors), consistent with applicable law and
reasonably requested by the LC Collateral Agent in writing, to make such rights
available to the LC Collateral Agent, subject to the Liens held by the ABL
Collateral Agent for the benefit of the ABL Secured Parties.

 

ARTICLE III

 

Existence and Amounts of Liens and Obligations

 

Whenever a Representative shall be required, in connection with the exercise of
its rights or the performance of its obligations hereunder, to determine the
existence or amount of any Senior Secured Obligations (or the existence of any
commitment to extend credit that would constitute Senior Secured Obligations) or
Junior Secured Obligations, or the Collateral subject to any such Lien, it may,
acting reasonably, request that such information be furnished to it in writing
by the other Representatives and shall be entitled to make such determination on
the basis of the information so furnished; provided, however, that, if a
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Representative shall be entitled to make any such
determination by such method as it may, in the exercise of its good faith
judgment, determine, including by reliance upon a certificate of the Parent.
Each Representative may rely conclusively, and shall be fully protected in so
relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to the Parent or any of its
subsidiaries, any Secured Party or any other Person as a result of such
determination.

 



33

 

 

ARTICLE IV

 

Consent of Grantors

 

Each Grantor hereby consents to the provisions of this Agreement and the
intercreditor arrangements provided for herein and agrees that the obligations
of the Grantors under the ABL Security Documents, the LC Security Documents or
the Foreign Collateral Documents will in no way be diminished or otherwise
affected by such provisions or arrangements.

 

ARTICLE V

 

Representations and Warranties

 

SECTION 5.01       Representations and Warranties of Each Party. Each party
hereto represents and warrants to the other parties hereto as follows:

 

(a)       Such party is duly organized or incorporated (as the case may be),
validly existing and, if applicable, in good standing (or the equivalent status
under the laws of any foreign jurisdiction) under the laws of the jurisdiction
of its organization or incorporation (as the case may be) and has all requisite
power and authority to enter into and perform its obligations under this
Agreement.

 

(b)       This Agreement has been duly executed and delivered by such party.

 

(c)       The execution, delivery and performance by such party of this
Agreement (i)  do not require any consent or approval of, registration or filing
with or any other action by any governmental authority, (ii) will not violate
any applicable law or regulation or any order of any governmental authority and
(iii) will not violate the charter, by-laws or other organizational documents of
such party.

 

SECTION 5.02       Representations and Warranties of Each Representative. Each
Collateral Agent and Representative represents and warrants to the other parties
hereto that it is authorized under the ABL Credit Agreement or the LC
Obligations Credit Agreement, as applicable, to enter into this Agreement.

 



34

 

 

ARTICLE VI

 

Collateral Agency for Foreign Collateral

 

SECTION 6.01       Appointment of Foreign Collateral Agent. It is acknowledged
that, in certain jurisdictions outside of the United State of America,
applicable law prevents both the ABL Collateral Agent and the LC Collateral
Agent from obtaining liens on the Collateral. In such circumstances, solely for
Foreign Collateral, the parties hereto agree that (i) WF is hereby appointed as
Foreign Collateral Agent and sub-agent for the Collateral Agents and (ii) 
notwithstanding anything to the contrary contained herein, Foreign Collateral
Agent is permitted to hold Liens on such Foreign Collateral on trust for the
Secured Parties notwithstanding the inability of any other Collateral Agent to
hold similar Liens. In recognition of the foregoing, each other Collateral Agent
hereby irrevocably appoints WF to act as the “collateral agent” under any
Foreign Collateral Documents, and each other Collateral Agent hereby irrevocably
appoints and authorizes WF to act as the agent of such Secured Party for
purposes of acquiring, holding and enforcing any and all Liens on Foreign
Collateral granted by any of the Grantors to secure any of the ABL Obligations
or LC Obligations, together with such powers and discretion as are reasonably
incidental thereto (including, without limitation, to enter into additional
Foreign Collateral Documents or supplements to existing Foreign Collateral
Documents on behalf of the Secured Parties). In this connection, the Foreign
Collateral Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Foreign Collateral Agent pursuant to this
Article VI for purposes of holding or enforcing any Lien on the Foreign
Collateral (or any portion thereof) granted under the Foreign Collateral
Documents, or for exercising any rights and remedies thereunder at the direction
of the Foreign Collateral Agent, shall be entitled to the benefits of all
provisions of this Agreement, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under this agreement and the
Foreign Collateral Documents as if set forth in full herein with respect
thereto. It is understood and agreed that the use of the term “agent” herein or
in any other Foreign Collateral Documents (or any other similar term) with
reference to the Foreign Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

SECTION 6.02       Rights as a Secured Party. The Person serving as the Foreign
Collateral Agent hereunder shall have the same rights and powers in its capacity
as a Secured Party as any other Secured Party and may exercise the same as
though it were not the Foreign Collateral Agent and the term “Secured Party” or
“Secured Parties” (or, as applicable, ABL Secured Party or LC Secured Party)
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Foreign Collateral Agent hereunder
in its individual capacity. Such Person and its affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Grantor or any Grantor’s Subsidiary or other affiliate thereof as if such
Person were not the Foreign Collateral Agent hereunder and without any duty to
account therefor to the Secured Parties.

 



35

 

 

SECTION 6.03       Exculpatory Provisions.

 

(a)       The Foreign Collateral Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Foreign Collateral
Documents to which Foreign Collateral Agent is a party, and its duties hereunder
and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Foreign Collateral Agent:

 

(i)       shall not be subject to any fiduciary or other implied duties,
regardless of whether a default or Event of Default under the ABL Documents or
LC Documents has occurred and is continuing;

 

(ii)      shall not have any duty to take any discretionary action or exercise
any discretionary powers (though it hereby is authorized to take such actions in
its Permitted Discretion), except discretionary rights and powers expressly
contemplated hereby or by the Foreign Collateral Documents that the Foreign
Collateral Agent is required to exercise as directed in writing by the
Controlling Parties; provided that the Foreign Collateral Agent shall not be
required to take any action that, in its good faith, based upon the advice of
counsel or upon the written opinion of its counsel, may expose the Foreign
Collateral Agent to liability or that is contrary to any Foreign Collateral
Document or applicable law, including, for the avoidance of doubt, any action
that may be in violation of the automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification or termination of property in
violation of any Debtor Relief Law; and

 

(iii)       shall not, except as expressly set forth herein and in the Foreign
Collateral Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Grantors or any of their
Subsidiaries or affiliates that is communicated to or obtained by the Person
serving as the Foreign Collateral Agent or any of its affiliates in any
capacity.

 

(b)       The Foreign Collateral Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Controlling
Parties or (ii) in the absence of its own willful misconduct, gross negligence
or bad faith as determined by a court of competent jurisdiction by final
nonappealable judgment. The Foreign Collateral Agent shall be deemed not to have
knowledge of any default or Event of Default under the ABL Documents or LC
Documents unless and until notice describing such default or Event of Default is
given to the Foreign Collateral Agent by the Grantors, LC Collateral Agent, or
ABL Collateral Agent.

 

(c)       The Foreign Collateral Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Foreign Collateral
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii)     the performance or observance of any of the covenants, agreements or
other terms or conditions set forth herein or therein or the occurrence of any
default or Event of Default or (iv) the validity, enforceability, effectiveness
or genuineness of this Agreement, any other Foreign Collateral Document or any
other agreement, instrument or document.

 



36

 

 

SECTION 6.04       Reliance by the Foreign Collateral Agent. The Foreign
Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Foreign Collateral Agent also may rely
upon any statement made to it orally or by telephone and reasonably believed by
it to have been made by the proper Person, and shall not incur any liability for
relying thereon. The Foreign Collateral Agent may consult with legal counsel,
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the written
advice of any such counsel, accountants or experts.

 

SECTION 6.05       Delegation of Duties.

 

(a)       The Foreign Collateral Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any Foreign Collateral
Document by or through any one or more sub-agents appointed by the Foreign
Collateral Agent. The Foreign Collateral Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article VI shall apply to any such sub-agent and to the Related Parties of the
Foreign Collateral Agent and any such sub-agent, and shall apply to their
respective activities in connection with the Foreign Collateral. The Foreign
Collateral Agent shall not be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Foreign Collateral
Agent acted with willful misconduct, gross negligence or bad faith in the
selection of such sub agents.

 

(b)       Should any instrument in writing from any Grantor be required by any
sub- agent appointed by the Foreign Collateral Agent to more fully or certainly
vest in and confirm to such sub-agent such rights, powers, privileges and
duties, such Grantor shall execute, acknowledge and deliver any and all such
instruments promptly upon request by the Foreign Collateral Agent. If any such
sub-agent, or successor thereto, shall resign or be removed, all rights, powers,
privileges and duties of such sub-agent, to the extent permitted by law, shall
automatically vest in and be exercised by the Foreign Collateral Agent until the
appointment of a new sub-agent. All references in this Agreement or in any other
Foreign Collateral Document to any Lien or Foreign Collateral Document granted
or delivered in favour of the Foreign Collateral Agent shall include any Lien or
Foreign Collateral Document granted to any sub-agent of the Foreign Collateral
Agent

 

SECTION 6.06       Resignation of Foreign Collateral Agent.

 

(a)       The Foreign Collateral Agent may at any time give notice of its
resignation to the Representatives and the Grantors. Upon receipt of any such
notice of resignation, the Secured Parties, acting through their Collateral
Agents, shall have the right (provided no Event of Default has occurred and is
continuing under any LC Document or ABL Document at the time of such
resignation) to appoint a successor, which shall be the ABL Collateral Agent
(unless the ABL Collateral Agent is also WF) or as jointly designated by ABL
Collateral Agent and LC Collateral Agent. If no such successor shall have been
so appointed in accordance with the preceding sentence and shall have accepted
such appointment within 30 days after the retiring Foreign Collateral Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Representatives) (the “Resignation Effective Date”), then the retiring Foreign
Collateral Agent may (but shall not be obligated to), on behalf of the Secured
Parties, appoint a successor Foreign Collateral Agent meeting the qualifications
set forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

 



37

 

 

(b)       With effect from the Resignation Effective Date, (1) the retiring
Foreign Collateral Agent shall be discharged from its duties and obligations
hereunder and under the other Foreign Collateral Documents (except that in the
case of any collateral security held by the Foreign Collateral Agent on behalf
of the Secured Parties under any of the Foreign Collateral Documents, the
retiring Foreign Collateral Agent shall continue to hold such collateral
security until such time as a successor Foreign Collateral Agent is appointed
but in any event, no more than sixty (60) days following the Resignation
Effective Date) and (2) except for any indemnity payments owed to the retiring
Foreign Collateral Agent, all payments, communications and determinations
provided to be made by, to or through the Foreign Collateral Agent shall instead
be made by or to each Representative directly, until such time, if any, the
relevant Collateral Agents appoint a successor Foreign Collateral Agent as
provided for above. Upon the acceptance of a successor’s appointment as Foreign
Collateral Agent hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Foreign
Collateral Agent (other than any rights to indemnity payments owed to the
retiring Foreign Collateral Agent), and the retiring Foreign Collateral Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Foreign Collateral Documents. After the retiring Foreign Collateral
Agent’s resignation or removal hereunder and under the other Foreign Collateral
Documents, the provisions of this Article shall continue in effect for the
benefit of such retiring Foreign Collateral Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Foreign Collateral Agent was acting as
Foreign Collateral Agent.

 

SECTION 6.07       Non-Reliance on Foreign Collateral Agent and Other Secured
Parties. Each Collateral Agent acknowledges that it has, independently and
without reliance upon the Foreign Collateral Agent or any of its related parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement, the LC
Documents, and the ABL Documents, as applicable. Each Collateral Agent also
acknowledges that it will, independently and without reliance upon the Foreign
Collateral Agent or its related parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any Foreign Collateral Document or any related agreement or any document
furnished hereunder or thereunder.

 

SECTION 6.08       Collateral Matters.

 

(a)       Each of the Collateral Agents irrevocably authorize the Foreign
Collateral Agent, at its option and in its Permitted Discretion:

 

(i)       to release any Lien or any other claim on any Foreign Collateral
granted to or held by the Foreign Collateral Agent, for the benefit of the
Secured Parties, under any Foreign Collateral Document (A) upon the Discharge of
the ABL Obligations and the Discharge of the LC Obligations, as applicable, in
which case such Lien shall only be released with respect to the Obligations so
Discharged; (B) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under the Foreign Collateral Documents, ABL Documents and
LC Documents or (C) if approved, authorized or ratified in writing in accordance
with Section 6.08(b).

 



38

 

 

(b)       Upon request by the Foreign Collateral Agent at any time, the
Controlling Parties will confirm in writing the Foreign Collateral Agent’s
authority to release or subordinate its interest in particular types or items of
property or take any other action necessary to administer the Foreign
Collateral. In each case, as specified in this Section 6.08, the Foreign
Collateral Agent will, at the Grantors’ joint and several expense, execute and
deliver to the applicable Grantor such documents as such Grantor may reasonably
request to evidence the release of such item of Foreign Collateral from the
assignment and security interest granted under the Foreign Collateral Documents
or to subordinate its interest in such item, or to release such Grantor from its
obligations under the Foreign Collateral Documents, in each case in accordance
with the terms hereof and the terms of the Foreign Collateral Documents.

 

(c)       The Foreign Collateral Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Foreign Collateral, the existence,
priority or perfection of the Foreign Collateral Agent’s Lien thereon, or any
certificate prepared by any Grantor in connection therewith, nor shall the
Foreign Collateral Agent be responsible or liable to the Secured Parties for any
failure to monitor or maintain any portion of the Foreign Collateral.

 

SECTION 6.09       Discretionary Rights. The Foreign Collateral Agent may:

 

(a)       assume (unless it has received actual notice to the contrary from the
Collateral Agents) that (i) no default or Event of Default has occurred and no
Grantor is in breach of or default under its obligations under any of the
Foreign Collateral Documents, ABL Documents, or LC Documents, and (ii) any
right, power, authority or discretion vested by any Foreign Collateral
Documents, ABL Documents, or LC Documents in any person has not been exercised;

 

(b)       if it receives any instructions or directions to take any action in
relation to the Foreign Collateral, assume that all applicable conditions under
this Agreement, LC Documents and ABL Documents for taking that action have been
satisfied;

 

(c)       engage and pay for the advice or services of accountants, tax
advisers, surveyors or other professional advisers or experts and a single legal
counsel in each applicable jurisdiction (in addition to the Foreign Collateral
Agent’s general outside counsel);

 

(d)       without prejudice for the generality of paragraph (c) above, at any
time engage and pay for the services of a single additional counsel in each
applicable jurisdiction to act as independent counsel to the Foreign Collateral
Agent (in addition to the Foreign Collateral Agent’s general outside counsel)
(and so separate from any lawyers instructed by the other Secured Parties) if
the Foreign Collateral Agent in its reasonable opinion deems this to be
desirable and the Collateral Agent shall not be liable for any damages, costs or
losses to any person, any diminution in value or any liability whatsoever
arising as a result of its so relying on the advice or services of any
professional engaged under this Section 6.09;

 



39

 

 

(e)       [reserved];

 

(f)       refrain from acting in accordance with the instructions of any Secured
Party or Controlling Party (including bringing any legal action or proceeding
arising out of or in connection with the Foreign Collateral Documents) until it
has received any indemnification and/or security that it may in its reasonable
discretion require which may be greater in extent than that contained for the
benefit of any Representative in the ABL Documents or LC Documents.
Notwithstanding any provision of any ABL Documents or LC Documents to the
contrary, the Foreign Collateral Agent is not obliged to expend or risk its own
funds or otherwise incur any financial liability in the performance of its
duties, obligations or responsibilities or the exercise of any right, power,
authority or discretion if it has grounds for believing the repayment of such
funds or adequate indemnity against, or security for, such risk or liability is
not reasonably assured to it; and

 

(g)       during a No Controlling Party Situation, make decisions in its
Permitted Discretion, and any actions taken based on such decisions shall be
deemed to have been taken at the instruction of all Controlling Parties.

 

SECTION 6.10       Indemnification of Foreign Collateral Agent.

 

(a)       The Secured Parties (other than the LC Australian Collateral Agent)
shall jointly and severally indemnify the Foreign Collateral Agent within three
Business Days of demand, and keep the Foreign Collateral Agent indemnified
against any demands, damages, expenses, costs, losses or liabilities made
against or incurred by it in acting as Foreign Collateral Agent on behalf of the
Secured Parties under this Agreement, the Foreign Collateral Documents, the LC
Documents, or the ABL Documents (provided that any indemnification obligations
arising solely due to the instructions of a Controlling Party shall be borne
solely by the Class represented by such Controlling Party), unless the Foreign
Collateral Agent (i) has been reimbursed by a Grantor pursuant to any of the
Foreign Collateral Documents or (ii) such liabilities, losses, demands, damages,
expenses or costs are incurred by or made against the Foreign Collateral Agent
as a result of willful misconduct, gross negligence or bad faith. The Grantors
hereby jointly and severally indemnify the Secured Parties against any payment
made by them under this Section 6.10(a) and agree that any payments made by or
costs attributable to any ABL Secured Party on account of the Foreign Collateral
Agent shall be added to the ABL Obligations and any payments made by or costs
attributable to any LC Secured Party on account of the Foreign Collateral Agent
shall be added to the LC Obligations.

 

(b)       The Grantors covenant and agree that they shall defend and be jointly
and severally liable to reimburse and indemnify the Foreign Collateral Agent
(and its Affiliates, officers, directors, employees, attorneys and agents
(“Foreign Collateral Agent Related Persons”)) for any and all reasonable
expenses and other charges actually incurred by the Foreign Collateral Agent on
behalf of the Secured Parties in connection with the execution, delivery,
administration and enforcement of this Agreement and the Foreign Collateral
Documents (or any of them) and from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
actual reasonable expenses or disbursements of any kind and nature whatsoever
that may be imposed on, incurred by or asserted against the Foreign Collateral
Agent, in any way relating to or arising out of this Agreement, any Foreign
Collateral Document, or any other document delivered in connection herewith or
therewith or the transactions contemplated hereby or thereby, or the enforcement
of any of the terms hereof or thereof, in each case, except to the extent caused
by the Foreign Collateral Agent’s or the Foreign Collateral Agent Related
Person’s willful misconduct, gross negligence or bad faith.

 



40

 

 

(c)       The obligations under this Section 6.10 shall survive the Discharge of
the ABL Obligations, the Discharge of the LC Obligations, the resignation of any
Foreign Collateral Agent, and termination of this Agreement and all of the
Foreign Collateral Documents.

 

SECTION 6.11       Treatment of Proceeds of Foreign Collateral.

 

(a) All amounts from time to time received or recovered by the Foreign
Collateral Agent pursuant to the terms of any Foreign Collateral Document or in
connection with the realization or enforcement of all or any part of the Foreign
Collateral (the “Foreign Recoveries”) shall be held by the Foreign Collateral
Agent in trust and applied, to the extent permitted by applicable law, in the
following order:

 

First, in discharging any sums owing to the Foreign Collateral Agent (in its
capacity as such), including (i) amounts owing to Foreign Collateral Agent to
indemnify Foreign Collateral Agent for claims against it or claims that, in the
reasonable discretion of Foreign Collateral Agent, may be asserted against
Foreign Collateral Agent and are subject to the indemnification provisions of
this Agreement and (ii) any deductions and withholdings (on account of taxes or
otherwise) which Foreign Collateral Agent is or may be required by any
applicable law to make from any distribution or payment made by it under this
Agreement and to pay all taxes which may be assessed against it in respect of
any of the Foreign Collateral Documents, or as a consequence of performing its
duties, or by virtue of its capacity as Foreign Collateral Agent (other than in
connection with its remuneration for performing its duties under this
Agreement); provided that any Foreign Collateral or proceeds thereof that is LC
Priority Collateral may only be applied or retained by Foreign Collateral Agent
to secure indemnification obligations or other amounts owing (or potentially
owing) by the LC Secured Parties and Foreign Collateral or proceeds thereof that
is ABL Priority Collateral may only be applied or retained by Foreign Collateral
Agent to secure indemnification obligations or other amounts owing (or
potentially owing) by the ABL Secured Parties;

 

Second, to the Representatives to be applied in accordance with Section 2.01(a)
hereof.

 

For the avoidance of doubt, following acceleration of any of the ABL Obligations
or the LC Obligations, Foreign Collateral Agent may, in its Permitted
Discretion, hold any amount of the Foreign Recoveries (subject to the proviso
set forth in subclause “first” above) in a non-interest bearing account(s) in
the name of the Foreign Collateral Agent with such financial institution as it
may select (including itself) and for so long as the Foreign Collateral Agent
shall think appropriate in its Permitted Discretion for later application as set
forth herein in respect of any sum owing to the Foreign Collateral Agent that
the Foreign Collateral Agent reasonably considers might become due or owing at
any time in the future.

 



41

 

 

SECTION 6.12       Currency Conversion. The Foreign Collateral Agent is under no
obligation to make the payments to the Secured Parties above in the same
currency as that in which the obligations and liabilities owing to the Secured
Parties are denominated. To the extent any payment from Foreign Collateral Agent
to a Representative causes a currency conversion, the provisions of the ABL
Documents or the LC Documents (as applicable, based on the Representative
receiving payment) relating to currency conversions shall apply.

 

SECTION 6.13       Swiss Collateral.

 

(a)      In relation to Foreign Collateral which is subject to a security
document governed by Swiss law, the Foreign Collateral Agent shall:

 

(i)       hold and administer any non-accessory Collateral (nicht- akzessorische
Sicherheit) governed by Swiss law as fiduciary (treuhänderisch) in its own name
but for the benefit of the Secured Parties; and

 

(ii)      hold and administer any accessory Collateral (akzessorische
Sicherheit) governed by Swiss law as direct representative (direkter
Stellvertreter) in the name and on behalf of the Secured Parties.

 

(b)      The Foreign Collateral Agent shall be empowered to:

 

(i)       exercise such rights, remedies, powers and discretions as are
specifically delegated to or conferred upon the Foreign Collateral Agent under
the relevant security documents governed by Swiss law together with such powers
and discretions as are reasonably incidental thereto;

 

(ii)      take such action on its behalf as may from time to time be authorized
under or in accordance with the relevant Foreign Collateral Documents governed
by Swiss law; and

 

(iii)     accept, enter into and execute, as its direct representative (direkter
Stellvertreter) any pledge or other creation of any accessory security right
granted in favor of any Secured Party under Swiss law in connection with the ABL
Documents and/or the LC Documents and to agree to and execute in its name and on
its behalf as its direct representative (direkter Stellvertreter) any
amendments, confirmations and/or alterations to any security document governed
by Swiss law which creates a pledge or any other accessory security right
(akzessorische Sicherheit) including the release or confirmation of release of
such Collateral, all subject to the provisions of this Agreement.

 



42

 

 

 

SECTION 6.14       Scottish Collateral.

 

(a)       The Foreign Collateral Agent declares that it holds on trust for the
Secured Parties, on the terms contained in this Article VI: (i) the Foreign
Collateral expressed to be subject to the Liens created in favor of the Foreign
Collateral Agent as trustee for the Secured Parties by or pursuant to each
Foreign Collateral Document which is governed by or subject to the laws of
Scotland, and all proceeds of that Foreign Collateral; (ii) all obligations
expressed to be undertaken by any Grantor to pay amounts in respect of the
Obligations to the Foreign Collateral Agent as trustee for the Secured Parties
and secured by any Foreign Collateral Document which is governed by or subject
to the laws of Scotland together with all representations and warranties
expressed to be given by any Grantor or any other person in favour of the
Foreign Collateral Agent as trustee for the Secured Parties; and (iii) any other
amounts or property, whether rights, entitlements, choses in action or
otherwise, actual or contingent, which the Foreign Collateral Agent is required
by the terms of the ABL Documents or the LC Documents to hold as trustee on
trust for the Secured Parties.

 

(b)       Without prejudice to the other provisions of this Article VI, each
other Collateral Agent hereby irrevocably authorizes the Foreign Collateral
Agent to perform the duties, obligations and responsibilities and to exercise
the rights, powers, authorities and discretions specifically given to the
Foreign Collateral Agent as trustee for the Secured Parties under or in
connection with the ABL Documents and the LC Documents together with any other
incidental rights, powers, authorities and discretions. For the avoidance of
doubt, the Foreign Collateral Agent in its capacity as trustee for the Secured
Parties shall have the same rights, powers, immunities, indemnities and
exclusions from liability as are prescribed in favor of the Foreign Collateral
Agent in this Agreement, which shall apply mutatis mutandis.

 

ARTICLE VII

 

Miscellaneous

 

SECTION 7.01 Legends. Each Security Document shall (and, to the extent already
in existence, shall be amended to) include a legend, substantially similar to
the form provided below, describing this Agreement (except in the case of any
foreign jurisdiction, where such legend is not customary or where otherwise
prohibited by applicable law):

 

Reference is made to the Intercreditor Agreement (the “Intercreditor
Agreement”), dated as of December 13, 2019, among Wells Fargo Bank, National
Association, as ABL Collateral Agent (as defined in the Intercreditor Agreement)
for the ABL Secured Parties referred to therein; Deutsche Bank Trust Company
Americas, as LC Collateral Agent (as defined in the Intercreditor Agreement) for
the LC Facility Secured Parties referred to therein; Weatherford International
plc, a public limited company incorporated in the Republic of Ireland,
Weatherford International Ltd., a Bermuda exempted company limited by shares,
Weatherford International LLC, a Delaware limited liability company and the
other Grantors of Weatherford International plc named therein (the
“Intercreditor Agreement”). Each [ABL Secured Party] [LC Secured Party], through
its Collateral Agent, by obtaining the benefits of this Agreement, (a) consents
to the subordination of Liens provided for in the Intercreditor Agreement, (b)
agrees that it will be bound by, and will take no actions contrary to, the
provisions of the Intercreditor Agreement and (c) authorizes and instructs the
[ABL Collateral Agent] [LC Collateral Agent] to enter into the Intercreditor
Agreement as [ABL Collateral Agent ] [LC Collateral Agent] on behalf of such
Secured Party. The foregoing provisions are intended as an inducement to the
[ABL Secured Parties] [LC Secured Parties] to extend credit to [LC Borrowers]
[ABL Borrowers] or to acquire any notes or other evidence of any debt obligation
owing from the [LC Borrowers] [ABL Borrowers] and such [ABL Secured Parties] [LC
Secured Parties] are intended third party beneficiaries of such provisions and
the provisions of the Intercreditor Agreement.

 



 43 

 



 

Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable ABL Security
Documents and LC Security Documents (as defined in the ABL Intercreditor
Agreement). In the event of any conflict or inconsistency between the provisions
of this Agreement and the Intercreditor Agreement, the provisions of the
Intercreditor Agreement shall control.

 

SECTION 7.02 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(a)if to the ABL Collateral Agent, to it at:

 

Wells Fargo Bank, National Association

14241 Dallas Parkway, Suite 1300

Dallas, TX 75254

USA

Attention: Loan Portfolio Manager

Fax: (866) 551-0750

 

with a copy to:

 

Goldberg Kohn Ltd.

55 East Monroe Street, Suite 3300

Chicago, Illinois 60603

USA

Attention: Jessica L. DeBruin, Esq.

Fax: (312) 863-7857



 



 44 

 

 

(b)if to the Foreign Collateral Agent, to it at:

 

Wells Fargo Bank, National Association

14241 Dallas Parkway, Suite 1300

Dallas, TX 75254

USA

Attention: Loan Portfolio Manager

Fax: (866) 551-0750

 

with a copy to:

 

Goldberg Kohn Ltd.

55 East Monroe Street, Suite 3300

Chicago, Illinois 60603

USA

Attention: Jessica L. DeBruin, Esq.

Fax: (312) 863-7857

  

(c)if to the LC Collateral Agent, to it at:

 

Deutsche Bank Trust Company Americas

Trust and Agency Services

60 Wall Street, 24th Floor

Mail Stop: NYC60 - 2410

New York, NY 10005

USA

Attention: Project Finance Agency Services, Weatherford, SF0580

Fax: (646) 961-3317

 

(d)if to the LC Australian Collateral Agent, to it at:

 

BTA Institutional Services Australia Limited

Level 2, 1 Bligh Street

Sydney NSW 2000

Australia

Attention: Global Client Services

Fax: +61 2 9260 6009

Email: BNYM_CT_Aus_RMG@bnymellon.com

 

(e)if to the Grantors, to them at:

 

c/o Weatherford International, LLC

2000 St. James Place

Houston, TX 77056

USA

Attention: General Counsel

Telephone: (713) 836-4000

Email: LegalWeatherford@weatherford.com

 



 45 

 

 

with a copy to:

 

c/o Weatherford International, LLC

2000 St. James Place

Houston, TX 77056

USA

Attention: Treasurer

Telephone: (713) 836-7460

Email: Mark.Rothleitner@weatherford.com;

Josh.Silverman@weatherford.com

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (and for this
purpose a notice to the Parent shall be deemed to be a notice to each Grantor).
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt (if a Business Day) and on the next Business Day thereafter (in
all other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 7.02 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 7.02. As agreed to in writing among the Parent, the ABL Collateral
Agent, the LC Collateral Agent, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
Person provided from time to time by such Person.

 

SECTION 7.03       Waivers; Amendment.

 

(a)       No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.03, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
any party hereto in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.

 

(b)       Subject to Sections 2.03, 2.10, 2.11, Article 6 and 7.15 hereof, and
except as set forth in Section 7.18, neither this Agreement nor any provision
hereof may be terminated, waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by each Representative, each
Collateral Agent and the Parent (for and on behalf of each of the other
Grantors).

 

SECTION 7.04 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, all of whom are intended to be bound by this Agreement.

 



 46 

 

 

SECTION 7.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

 

SECTION 7.06 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission or any other electronic means shall be as
effective as delivery of a manually signed counterpart of this Agreement.

 

SECTION 7.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 7.08       Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)       This Agreement and any claim, controversy or dispute arising under or
related to such Agreement shall be governed by, and construed in accordance
with, the law of the State of New York, without giving effect to conflict of law
provisions, other than 5-1401 and 5-1402 of the New York General Obligations
Law.

 

(b)       Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party hereto may otherwise have to bring any action or
proceeding relating to this Agreement in the courts of any jurisdiction.

 

(c)       Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section 7.08. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 



 47 

 

 

(d)       Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 7.02. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 7.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 7.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

SECTION 7.11 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the ABL Documents
and/or any of the LC Documents, the provisions of this Agreement shall control.

 

SECTION 7.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the ABL Secured Parties and the LC Secured Parties in relation to one
another. None of the Grantors shall have any rights or obligations hereunder,
except as expressly provided in this Agreement (provided that nothing in this
Agreement (other than Sections 2.05, 2.06, 2.10, 2.11, Article V and Article VI)
is intended to or will amend, waive or otherwise modify the provisions of the
ABL Documents or any LC Documents), and none of the Grantors may rely on the
terms hereof. Nothing in this Agreement is intended to or shall impair or
relieve the obligations of the Grantors, which are absolute and unconditional,
to pay the Obligations as and when the same shall become due and payable in
accordance with their terms. Notwithstanding anything to the contrary herein or
in any ABL Document or any LC Obligations Document, the Grantors shall not be
required to act or refrain from acting (a) pursuant to this Agreement or any LC
Obligations Document with respect to any ABL Priority Collateral in any manner
that would cause a default under any ABL Document, or (b) pursuant to this
Agreement or any ABL Document with respect to any LC Priority Collateral in any
manner that would cause a default under any LC Obligations Document.

 

SECTION 7.13 Agent Capacities. Except as expressly set forth herein, neither the
ABL Collateral Agent, nor the LC Collateral Agent (including the LC Australian
Collateral Agent), shall have (i) any duties or obligations in respect of any of
the Collateral, all of such duties and obligations, if any, being subject to and
governed by the ABL Documents and the LC Documents, as the case may be, or (ii)
any liability or responsibility for the actions or omissions of any other
Secured Party or for any other Secured Party’s compliance with (or failure to
comply with) the terms of this Agreement. Neither the ABL Collateral Agent, nor
the LC Collateral Agent (including the LC Australian Collateral Agent) shall
have individual liability to any Person if it shall mistakenly pay over or
distribute to any Secured Party (or Grantor) any amounts in violation of the
terms of this Agreement, so long as such Person is acting in good faith and
without willful misconduct or bad faith. Furthermore, and notwithstanding
anything to the contrary contained herein, the LC Australian Collateral Agent
shall act or refrain from acting with respect to the LC Australian Collateral
only at the direction of the LC Administrative Agent.

 



 48 

 



 

SECTION 7.14 Supplements. Upon the execution by any Subsidiary of Parent of a
supplement hereto in form and substance satisfactory to the Collateral Agents,
such subsidiary shall be a party to this Agreement and shall be bound by the
provisions hereof to the same extent as each Grantor are so bound. The Parent
shall cause any Subsidiary that becomes a Grantor to execute and deliver such
supplement.

 

SECTION 7.15       Collateral Agent Rights, Protections and Immunities.

 

In acting under or by virtue of this Agreement, the LC Collateral Agent and the
LC Australian Collateral Agent shall have the rights, protections and immunities
granted to the “Administrative Agent” and its respective sub-agents under the LC
Credit Agreement, all of which are incorporated by reference herein, mutatis
mutandis. In acting under or by virtue of this Agreement, the ABL Collateral
Agent shall have the rights, protections and immunities granted to the “Agent”
under the ABL Credit Agreement, all of which are incorporated by reference
herein, mutatis mutandis. In acting under or by virtue of this Agreement, the LC
Australian Collateral Agent shall have the rights, protections and immunities
granted to the “LC Australian Collateral Agent” under the LC Australian Security
Trust Deed.

 

SECTION 7.16       Other Junior Intercreditor Agreements.

 

In addition, in the event that the Parent or any Subsidiary incurs any
obligations secured by a lien on any Collateral that is junior to the LC
Obligations or the ABL Obligations, then the ABL Collateral Agent and the LC
Collateral Agent shall enter into an intercreditor agreement with the agent or
trustee for the secured parties with respect to such secured obligation to
reflect the relative lien priorities of such parties with respect to the
Collateral and governing the relative rights, benefits and privileges as among
such parties in respect of the Collateral, including as to application of
proceeds of the Collateral, voting rights, control of the Collateral and waivers
with respect to the Collateral, in each case so long as such secured obligations
are permitted under, and the terms of such intercreditor agreement do not
violate or conflict with, the provisions of this Agreement or the other ABL
Documents or LC Documents, as the case may be. Each party hereto agrees that the
ABL Secured Parties (as among themselves) and the LC Secured Parties (as among
themselves) may each enter into intercreditor agreements (or similar
arrangements) with the Applicable Senior Collateral Agent governing the rights,
benefits and privileges as among the ABL Secured Parties or the LC Secured
Parties, as the case may be, in respect of the Collateral, this Agreement and
the applicable Senior Secured Obligations Collateral Documents, as the case may
be, including as to the application of proceeds of the Collateral, voting
rights, control of the Collateral and waivers with respect to the Collateral, in
each case so long as the terms thereof do not violate or conflict with the
provisions of this Agreement or the other applicable Senior Secured Obligations
Collateral Documents, as the case may be. If any such intercreditor agreement
(or similar arrangement) is entered into, the provisions thereof shall not be
(or be construed to be) an amendment, modification or other change to this
Agreement or any other ABL Document or LC Document, and the provisions of this
Agreement and the other ABL Documents and LC Documents shall remain in full
force and effect in accordance with the terms hereof and thereof (as such
provisions may be amended, modified or otherwise supplemented from time to time
in accordance with the terms thereof, including to give effect to any
intercreditor agreement (or similar arrangement)).

 



 49 

 

 

SECTION 7.17       Additional Grantors.

 

Promptly upon request by any Collateral Agent, any Person that becomes a Grantor
after the date hereof will provide to the Collateral Agents a fully signed
acknowledgement, substantially in the form attached hereto as Exhibit B,
consenting to the provisions of this Agreement and the intercreditor
arrangements provided for herein; provided that no failure on the part of any
Collateral Agent to request or obtain such acknowledgement will in any way
diminish or impair any of the rights of the Secured Parties hereunder.

 

SECTION 7.18       Joinder of LC Australian Collateral Agent.

 

Substantially concurrently with its entry into the LC Australian Security Trust
Deed, BTA Institutional Services Australia Limited shall, without requiring the
consent of any other party hereto, join to this Agreement by executing and
delivering a joinder agreement substantially in the form attached hereto as
Exhibit C.

 

[Remainder of this page intentionally left blank; signatures follow.]

 



 50 

 

 

AUSTRALIA INITIAL GUARANTOR

 

 



Executed by WEATHERFORD
AUSTRALIA PTY LIMITED ACN 008
947 395  in accordance with section 127 of
the Corporations Act 2001 (Cth):                       /s/ Antonino Gullotti    
/s/ Robert Antonio De Gasperis Signature of director     Signature of company
secretary/director         Antonino Gullotti     Robert Antonio De Gasperis Full
name of director     Full name of company secretary/director

 

[Signature Page to Intercreditor Agreement]

  

  

 



 

BERMUDA INITIAL GUARANTORS

 

  WEATHERFORD INTERNATIONAL LTD.           By: /s/ Mohammed Dadhiwala   Name:
Mohammed Dadhiwala   Title: Vice President           WEATHERFORD INTERNATIONAL
HOLDING (BERMUDA) LTD.           By: /s/ Mohammed Dadhiwala   Name: Mohammed
Dadhiwala   Title: Vice President           WEATHERFORD PANGAEA HOLDINGS LTD.  
        By: /s/ Mohammed Dadhiwala   Name: Mohammed Dadhiwala   Title: Vice
President           SABRE DRILLING LTD.           By: /s/ Mohammed Dadhiwala  
Name: Mohammed Dadhiwala   Title: Vice President           KEY INTERNATIONAL
DRILLING COMPANY LIMITED           By: /s/ Andrew David Gold   Name: Andrew
David Gold   Title: President           WEATHERFORD BERMUDA HOLDINGS LTD.      
    By: /s/ Mohammed Dadhiwala   Name: Mohammed Dadhiwala   Title: Vice
President

 

[Signature Page to Intercreditor Agreement]

  



  

 

 

  WEATHERFORD SERVICES, LTD.           By: /s/ Mohammed Dadhiwala   Name:
Mohammed Dadhiwala   Title: Vice President           WOFS ASSURANCE LIMITED    
      By: /s/ Mohammed Dadhiwala   Name: Mohammed Dadhiwala   Title: Vice
President           WEATHERFORD HOLDINGS (BERMUDA) LTD.           By: /s/
Mohammed Dadhiwala   Name: Mohammed Dadhiwala   Title: Vice President

 

[Signature Page to Intercreditor Agreement]

 



  

 

  

BRITISH VIRGIN ISLANDS INITIAL GUARANTORS

 

  WEATHERFORD DRILLING INTERNATIONAL HOLDINGS (BVI) LTD.           By: /s/
Mohammed Dadhiwala   Name: Mohammed Dadhiwala   Title: Vice President          
WEATHERFORD DRILLING INTERNATIONAL (BVI) LTD.           By: /s/ Mohammed
Dadhiwala   Name: Mohammed Dadhiwala   Title: Vice President          
WEATHERFORD COLOMBIA LIMITED           By: /s/ Mohammed Dadhiwala   Name:
Mohammed Dadhiwala   Title: Vice President           WEATHERFORD HOLDINGS (BVI)
LTD.           By: /s/ Mohammed Dadhiwala   Name: Mohammed Dadhiwala   Title:
Vice President           WEATHERFORD OIL TOOL MIDDLE EAST LIMITED           By:
/s/ Mohammed Dadhiwala   Name: Mohammed Dadhiwala   Title: Vice President

 

[Signature Page to Intercreditor Agreement]

 



  

 

 

CANADA INITIAL GUARANTORS

 

  WEATHERFORD CANADA LTD.           By: /s/ Pamela M. Webb   Name: Pamela M.
Webb   Title: Director and Vice President           WEATHERFORD (NOVA SCOTIA)
ULC           By: /s/ Pamela M. Webb   Name: Pamela M. Webb   Title: Director
and Vice President           PRECISION ENERGY SERVICES ULC           By: /s/
Pamela M. Webb   Name: Pamela M. Webb   Title: Director and Vice President      
    PRECISION ENERGY INTERNATIONAL LTD.           By: /s/ Pamela M. Webb   Name:
Pamela M. Webb   Title: Director and Vice President           PRECISION ENERGY
SERVICES COLOMBIA LTD.           By: /s/ Pamela M. Webb   Name: Pamela M. Webb  
Title: Director and Vice President

 

[Signature Page to Intercreditor Agreement]

 



  

 

 

ENGLAND INITIAL GUARANTORS

 

  SIGNED for and on behalf of   WEATHERFORD EURASIA LIMITED           By: /s/
Richard Khalil Strachan   Name: Richard Khalil Strachan   Title: Director      
    SIGNED for and on behalf of   WEATHERFORD U.K. LIMITED       By: /s/ Richard
Khalil Strachan   Name: Richard Khalil Strachan   Title: Director

 

[Signature Page to Intercreditor Agreement]

 



  

 

 

GERMANY INITIAL GUARANTORS

 

  SIGNED for and on behalf of   WEATHERFORD OIL TOOL GMBH           By: /s/
Marco Seffer   Name: Marco Seffer   Title: Managing Director

 

[Signature Page to Intercreditor Agreement]

  

  

 



 

 

IRELAND INITIAL GUARANTORS

 

Signed for and on behalf

 

of WEATHERFORD INTERNATIONAL PUBLIC LIMITED COMPANY

 

by:

 

  /s/ Stuart Fraser   Stuart Fraser,   Chief Financial Officer           SIGNED
for on behalf of   WEATHERFORD IRISH HOLDINGS   By its lawfully appointed
attorney       /s/ Christine M Morrison   Christine M Morrison       In the
presence of:   Patricia Hernandez           /s/ Patricia Hernandez

 

[Signature Page to Intercreditor Agreement]

 



 

 

 

 

LUXEMBOURG INITIAL GUARANTORS

 

  Weatherford International (Luxembourg) Holdings S.À r.l.   société à
responsabilité limitée   8-10, avenue de la Gare   L-1610 Luxembourg   R.C.S.
Luxembourg B146.622               By: /s/ Mathias Neuenschwander   Name: Mathias
Neuenschwander   Title: Manager A               Weatherford European Holdings
(Luxembourg) S.À r.l.   société à responsabilité limitée   8-10, avenue de la
Gare   L-1610 Luxembourg   R.C.S. Luxembourg B150.992               By: /s/
Mathias Neuenschwander   Name: Mathias Neuenschwander   Title: Manager A

 

[Signature Page to Intercreditor Agreement]

 



 

 

 

NETHERLANDS INITIAL GUARANTOR

 

  WEATHERFORD NETHERLANDS B.V.               By: /s/ August Wilhelm Versteegg  
Name: August Wilhelm Versteegg   Title: Director

  

[Signature Page to Intercreditor Agreement]

 



 

 

 

NORWAY INITIAL GUARANTOR

 

  WEATHERFORD NORGE AS               By: /s/ Geir Egil Moller Olsen   Name: Geir
Egil Moller Olsen   Title: Director

  

[Signature Page to Intercreditor Agreement]

 

 

 

 

 

PANAMA INITIAL GUARANTOR

 

  Weatherford Services S. de R.L.               By: /s/ Christine M. Morrison  
Name: Christine M. Morrison   Title: Administrator

 

[Signature Page to Intercreditor Agreement]

 



 

 

 

SWITZERLAND INITIAL GUARANTORS

 

  WOFS International Finance GmbH         By: /s/ Mathias Neuenschwander   Name:
Mathias Neuenschwander   Title: Managing Officer               Weatherford
Worldwide Holdings GmbH               By: /s/ Mathias Neuenschwander   Name:
Mathias Neuenschwander   Title: Managing Officer               Weatherford
Switzerland Trading and Development GmbH               By: /s/ Mathias
Neuenschwander   Name: Mathias Neuenschwander   Title: Managing Officer        
      Weatherford Management Company Switzerland SÀRL               By: /s/
Valentin Mueller   Name: Valentin Mueller   Title: Managing Officer            
  Weatherford Products GmbH               By: /s/ Mathias Neuenschwander   Name:
Mathias Neuenschwander   Title: Managing Officer               WOFS SWISS
FINANCE GMBH               By: /s/ Arjana Cabaiu Truong   Name: Arjana Cabaiu
Truong   Title: Managing Officer

 

[Signature Page to Intercreditor Agreement]

 



 

 

 

  WEATHERFORD HOLDINGS (SWITZERLAND) GMBH               By: /s/ Valentin Mueller
  Name: Valentin Mueller   Title: Managing Officer

  

[Signature Page to Intercreditor Agreement]

 



 

 

 

UNITED STATES INITIAL GUARANTORS

 

  Weatherford International, LLC               By: /s/ Christine M. Morrison  
Name: Christine M. Morrison   Title: Vice President               WEUS Holding,
LLC               By: /s/ Christine M. Morrison   Name: Christine M. Morrison  
Title: Vice President               Weatherford Artificial Lift Systems, LLC    
          By: /s/ Christine M. Morrison   Name: Christine M. Morrison   Title:
Vice President               PD Holdings (USA), L.P.               By: /s/
Christine M. Morrison   Name: Christine M. Morrison   Title: Vice President    
          Precision Energy Services, Inc.               By: /s/ Christine M.
Morrison   Name: Christine M. Morrison   Title: Vice President              
Weatherford U.S., L.P.               By: /s/ Christine M. Morrison   Name:
Christine M. Morrison   Title: Vice President

 

[Signature Page to Intercreditor Agreement]

 



 

 

 

  WEATHERFORD/LAMB, INC.               By: /s/ Christine M. Morrison   Name:
Christine M. Morrison   Title: Vice President               WEATHERFORD
INVESTMENT INC.               By: /s/  Christine M. Morrison   Name: Christine
M. Morrison   Title: Vice President               PRECISION OILFIELD SERVICES,
LLP               By: /s/ Christine M. Morrison   Name: Christine M. Morrison  
Title: Vice President               VISUAL SYSTEMS, INC.               By: /s/
Christine M. Morrison   Name: Christine M. Morrison   Title: Vice President    
    Columbia Oilfield Supply, Inc.               By: /s/ Christine M. Morrison  
Name: Christine M. Morrison   Title: Vice President         eProduction
Solutions, LLC               By: /s/ Christine M. Morrison   Name: Christine M.
Morrison   Title: Vice President

 

[Signature Page to Intercreditor Agreement]

 



 

 

 

  Advantage R&D, Inc.               By: /s/ Christine M. Morrison   Name:
Christine M. Morrison   Title: Vice President               Discovery Logging,
Inc.               By: /s/ Christine M. Morrison   Name: Christine M. Morrison  
Title: Vice President               Case Services, Inc.         By: /s/
Christine M. Morrison   Name: Christine M. Morrison   Title: Vice President    
          Warrior Well Services, Inc.               By: /s/ Christine M.
Morrison   Name: Christine M. Morrison   Title: Vice President              
Datalog Acquisition, LLC               By: /s/ Christine M. Morrison   Name:
Christine M. Morrison   Title: Vice President               Edinburgh Petroleum
Services Americas Incorporated               By: /s/ Christine M. Morrison  
Name: Christine M. Morrison   Title: Vice President

 

[Signature Page to Intercreditor Agreement]

 



 

 

 

  Weatherford Global Services LLC               By: /s/ Christine M. Morrison  
Name: Christine M. Morrison   Title: Vice President               International
Logging S.A., LLC               By: /s/ Christine M. Morrison   Name: Christine
M. Morrison   Title: Vice President               In-Depth Systems, Inc.        
      By: /s/ Christine M. Morrison   Name: Christine M. Morrison   Title: Vice
President               Benmore In-Depth Corp.               By: /s/ Christine
M. Morrison   Name: Christine M. Morrison   Title: Vice President              
Weatherford Technology Holdings, LLC               By: /s/ Christine M. Morrison
  Name: Christine M. Morrison   Title: Vice President               Stealth Oil
& Gas, Inc.               By: /s/ Christine M. Morrison   Name: Christine M.
Morrison   Title: Vice President

 

[Signature Page to Intercreditor Agreement]

 



 

 

 

  Weatherford Management, LLC               By: /s/ Christine M. Morrison  
Name: Christine M. Morrison   Title: Vice President               Weatherford
(PTWI), L.L.C.               By: /s/ Christine M. Morrison   Name: Christine M.
Morrison   Title: Vice President         Weatherford Latin America LLC          
    By: /s/ Christine M. Morrison   Name: Christine M. Morrison   Title: Vice
President         WIHBV LLC               By: /s/ Christine M. Morrison   Name:
Christine M. Morrison   Title: Vice President         WUS Holding, L.L.C.      
        By: /s/ Christine M. Morrison   Name: Christine M. Morrison   Title:
Vice President               Weatherford DISC Inc.               By: /s/
Christine M. Morrison   Name: Christine M. Morrison   Title: Vice President    
          High Pressure Integrity, Inc.               By: /s/ Christine M.
Morrison   Name: Christine M. Morrison   Title: Vice President

 

[Signature Page to Intercreditor Agreement]

 



 

 

 

  Tooke Rockies, Inc.               By: /s/ Christine M. Morrison   Name:
Christine M. Morrison   Title: Vice President               Colombia Petroleum
Services Corp.               By: /s/ Christine M. Morrison   Name: Christine M.
Morrison   Title: Vice President         International Logging LLC              
By: /s/ Christine M. Morrison   Name: Christine M. Morrison   Title: Vice
President               Precision Drilling GP, LLC               By: /s/
Christine M. Morrison   Name: Christine M. Morrison   Title: Vice President    
          Visean Information Services Inc.               By: /s/ Christine M.
Morrison   Name: Christine M. Morrison   Title: Vice President              
Weatherford URS Holdings, LLC               By: /s/ Christine M. Morrison  
Name: Christine M. Morrison   Title: Vice President

 

[Signature Page to Intercreditor Agreement]

 



 

 

 

EXHIBIT A

 

Exhibit A – Joinder to Intercreditor Agreement

 



 

 

 

Exhibit A-1

 

JOINDER AGREEMENT

(LC Obligations)

 

This JOINDER AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), dated as of [ ], is among [ ], as a LC
Collateral Agent (the “New Collateral Agent”), WF, as ABL Collateral Agent,
DBTCA, as LC Collateral Agent, and Parent (on behalf of itself and its
Subsidiaries).

 

This Agreement is supplemental to that certain Intercreditor Agreement, dated as
of December 13, 2019 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), by and
among the parties (other than the New Collateral Agent) referred to above. This
Agreement has been entered into to record the accession of the New Collateral
Agent as LC Collateral Agent under the Intercreditor Agreement.

 

ARTICLE I

 

Definitions

 

SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.

 

ARTICLE II

 

Accession

 

SECTION 2.01 The New Collateral Agent agrees to become, with immediate effect, a
party to and agrees to be bound by the terms of, the Intercreditor Agreement as
the LC Collateral Agent as if it had originally been party to the Intercreditor
Agreement as an LC Collateral Agent.

 

SECTION 2.02 The New Collateral Agent confirms that its address details for
notices pursuant to the Intercreditor Agreement are as follows:
[                               ].

 

SECTION 2.03 Each party to this Agreement (other than the New Collateral Agent)
confirms the acceptance of the New Collateral Agent as the LC Collateral Agent
for purposes of the Intercreditor Agreement.

 

SECTION 2.04 [                    ] is acting in its capacity as LC Collateral
Agent solely for the Secured Parties under [                                ].

 

ARTICLE III

 

Miscellaneous

 

SECTION 3.01 This Agreement and any claim, controversy or dispute arising under
or related to such Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

 



 A-1-1 

 

 

SECTION 3.02 This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission or any other electronic means shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

[INSERT SIGNATURE BLOCKS]

 



 A-1-2 

 

 

 

Exhibit A-2

 

JOINDER AGREEMENT

(ABL Obligations)

 

This JOINDER AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), dated as of [ ], is among [ ], as an ABL
Collateral Agent (the “New Collateral Agent”), WF, as ABL Collateral Agent,
DBTCA, as LC Collateral Agent, and Parent (on behalf of itself and its
Subsidiaries).

 

This Agreement is supplemental to that certain Intercreditor Agreement, dated as
of December 13, 2019 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), by and
among the parties (other than the New Collateral Agent) referred to above. This
Agreement has been entered into to record the accession of the New Collateral
Agent as ABL Collateral Agent under the Intercreditor Agreement.

 

ARTICLE I

 

Definitions

 

SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.

 

ARTICLE II

 

Accession

 

SECTION 2.01 The New Collateral Agent agrees to become, with immediate effect, a
party to and agrees to be bound by the terms of, the Intercreditor Agreement as
the ABL Collateral Agent as if it had originally been party to the Intercreditor
Agreement as an ABL Collateral Agent.

 

SECTION 2.02 The New Collateral Agent confirms that its address details for
notices pursuant to the Intercreditor Agreement are as follows:
[                             ].

 

SECTION 2.03 Each party to this Agreement (other than the New Collateral Agent)
confirms the acceptance of the New Collateral Agent as the ABL Collateral Agent
for purposes of the Intercreditor Agreement.

 

SECTION 2.04 [                ] is acting in its capacity as ABL Collateral
Agent solely for the Secured Parties under [                         ].

 

ARTICLE III

 

Miscellaneous

 

SECTION 3.01 This Agreement and any claim, controversy or dispute arising under
or related to such Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

 



A-2-1

 

 

SECTION 3.02 This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission or any other electronic means shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

[INSERT SIGNATURE BLOCKS]

 



A-2-2

 

 

EXHIBIT B

 

Exhibit B – Grantor Acknowledgement to Intercreditor Agreement

 

INTERCREDITOR AGREEMENT ACKNOWLEDGMENT

 

1.           Acknowledgement. [                        ] (“New Grantor”)
acknowledges, as of [ ], that it has received a copy of the Intercreditor
Agreement dated as of December 13, 2019, between Wells Fargo Bank, National
Association, as ABL Collateral Agent and Foreign Collateral Agent, Deutsche Bank
Trust Company Americas as LC Collateral Agent, and Weatherford International PLC
and certain of its affiliates party thereto as Grantors (the “Intercreditor
Agreement”) as in effect on the date hereof, and consents thereto, agrees to
recognize all rights granted thereby to the ABL Collateral Agent, the other ABL
Secured Parties, the LC Collateral Agent and the other LC Secured Parties, and
agrees that it shall not do any act or perform any obligation which is not in
accordance with the agreements set forth in the Intercreditor Agreement as in
effect on the date hereof (as amended or otherwise modified in accordance with
the provisions thereof, including any necessary consents by each Grantor to the
extent required thereby). New Grantor further acknowledges and agrees that (a)
New Grantor is not a beneficiary or third party beneficiary of the Intercreditor
Agreement, (b) New Grantor has no rights under the Intercreditor Agreement, and
New Grantor may not rely on the terms of the Intercreditor Agreement, and (c)
that the obligations of the New Grantor under the ABL Security Documents, the LC
Security Documents or the Foreign Collateral Documents will in no way be
diminished or otherwise affected by the provisions or arrangements in the
Intercreditor Agreement.

 

2.           Notices. The address of the New Grantor and the other Grantors for
purposes of Section 7.02 of the Intercreditor Agreement is:

 

[                            ]

[                            ]

[                            ]

 

with a copy to:

 

[                            ]

[                            ]

[                            ]

 

3.           Counterparts. This Acknowledgement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one document. Delivery of an executed signature
page to this Acknowledgement by facsimile transmission or by email as a “.pdf”
or “.tif” attachment shall be as effective as delivery of a manually signed
counterpart of this Acknowledgement.

 

4.           Governing Law. THIS ACKNOWLEDGEMENT AND ANY CLAIM CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THE INTERCREDITOR AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAWS PROVISIONS OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW. Sections
7.08 and 7.09 of the Intercreditor Agreement are hereby incorporated by
reference herein, mutatis mutandis.

 



B-1

 

 

5.           Credit Document. This Acknowledgement shall constitute an ABL
Document and a LC Document and as a “Loan Document” under each of the ABL Credit
Agreement and LC Credit Agreement.

 

6.          Miscellaneous. The ABL Collateral Agent, the other ABL Secured
Parties, the LC Collateral Agent, the other LC Secured Parties, and the Foreign
Collateral Agent are the intended beneficiaries of this Acknowledgement.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned thereto in the Intercreditor Agreement.

 

[signature page follows]

 



B-2

 

 

EXHIBIT C

 

Exhibit C – Joinder Agreement (LC Australian Collateral Agent)

 

JOINDER AGREEMENT

(LC Australian Collateral Agent)

 

This JOINDER AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Joinder”), dated as of [ ], is provided by BTA
INSTITUTIONAL SERVICES AUSTRALIA LIMITED ABN 48 002 916 396 in its capacity as
trustee of the LC Australian Security Trust (the “LC Australian Collateral
Agent”).

 

This Joinder is supplemental to that certain Intercreditor Agreement, dated as
of December 13, 2019 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), by and
among WF, DBTCA, the Parent and its Subsidiaries party thereto. This Joinder has
been entered into to record the joinder of BTA INSTITUTIONAL SERVICES AUSTRALIA
LIMITED ABN 48 002 916 396 in its capacity as trustee of the LC Australian
Security Trust as LC Australian Collateral Agent under the Intercreditor
Agreement.

 

ARTICLE I

 

Definitions

 

SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.

 

ARTICLE II

 

Accession

 

SECTION 2.01 The LC Australian Collateral Agent agrees to become, with immediate
effect, a party to and agrees to be bound by the terms of, the Intercreditor
Agreement as the LC Australian Collateral Agent as if it had originally been
party to the Intercreditor Agreement as an LC Australian Collateral Agent.

 

SECTION 2.02 The LC Australian Collateral Agent confirms that its address
details for notices pursuant to the Intercreditor Agreement are as follows:
[                                 ].

 

ARTICLE III

 

Miscellaneous

 

SECTION 3.01 This Joinder and any claim, controversy or dispute arising under or
related to such Joinder shall be governed by, and construed in accordance with,
the law of the State of New York.

 

SECTION 3.02 This Joinder may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract.

 



C-1

 

 

Delivery of an executed signature page to this Joinder by facsimile transmission
or any other electronic means shall be as effective as delivery of a manually
signed counterpart of this Joinder.

 

SECTION 3.03 Clause [ ] (Limitation of liability of LC Australian Collateral
Agent) of the LC Australian Security Trust Deed is incorporated by reference in
this Joinder as if set out in full herein, mutatis mutandis.

 

[Remainder of this page intentionally left blank; signatures follow.]

 



C-2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

  BTA INSTITUTIONAL SERVICES AUSTRALIA LIMITED (ABN 48 002 916 396) in its
capacity as trustee of the LC Australian Security Trust, as LC Australian
Collateral Agent         By attorney:     Name:   Title:           under power
of attorney dated 1 September 2007 in the presence of:           Witness:    
Name:

 



C-3

 

 

SCHEDULE I

 

Schedule I – Foreign Collateral Documents

 

  Agreement

Jurisdiction of

Guarantor

Jurisdiction of

Collateral

1 Assignment Agreement in relation to receivables (trade receivables, intra
group receivables) to be entered into by Weatherford Oil Tool GmbH Germany
Germany 2 German law governed inventory transfer agreement to be entered into by
Weatherford Oil Tool GmbH Germany Germany 3 Assignment Agreement in relation to
IP Rights to be entered into by Weatherford Technology Holdings LLC US Germany 4
Assignment Agreement in relation to IP Rights to be entered into by Weatherford
/ Lamb Inc. US Germany 5 Assignment Agreement in relation to IP Rights to be
entered into by Weatherford UK Limited England Germany 6 Assignment Agreement in
relation to IP Rights to be entered into by Weatherford Norge AS & Weatherford
UK Limited Norway and England Germany 7 Assignment Agreement in relation to IP
Rights to be entered into by Weatherford Technology Holdings LLC US Germany 8
Bank assignment agreement regarding bank account claims, to be entered into by
Weatherford International Ltd., securing the ABL and LC Facility Bermuda
Switzerland 9 Quota pledge agreement regarding quotas in Weatherford Worldwide
Holdings GmbH, to be entered into by Weatherford Irish Holdings Limited,
securing the ABL and LC Facility Ireland Switzerland 10 Swiss law governed bank
assignment agreement to be entered into by Weatherford International
(Luxembourg) Holdings S.à r.l. as assignor and Wells Fargo Bank, National
Association as assignee Luxembourg Switzerland 11 Security assignment agreement
regarding trade receivables, intra-group receivables, insurance receivables and
bank account claims, to be entered into by Weatherford Management Company
Switzerland Sàrl, securing the ABL and LC Facility Switzerland Switzerland 12
Security assignment agreement regarding trade receivables, intra-group
receivables, insurance receivables and bank account claims, to be entered into
by Weatherford Products GmbH, securing the ABL and LC Facility Switzerland
Switzerland 13 Security assignment agreement regarding trade receivables,
intra-group receivables, insurance receivables and bank account claims, to be
entered into by Weatherford Switzerland Trading and Development GmbH, securing
the ABL and LC Facility Switzerland Switzerland

 





 

 

  Agreement

Jurisdiction of

Guarantor

Jurisdiction of

Collateral

14 Security assignment agreement regarding trade receivables, intra-group
receivables, insurance receivables and bank account claims, to be entered into
by Weatherford Worldwide Holdings GmbH, securing the ABL and LC Facility
Switzerland Switzerland 15 Quota pledge agreement regarding quotas in
Weatherford South America GmbH, to be entered into by Weatherford Worldwide
Holdings GmbH, securing the ABL and LC Facility Switzerland Switzerland 16 Quota
pledge agreement regarding quotas in Weatherford Products GmbH, to be entered
into by Weatherford Worldwide Holdings GmbH, securing the ABL and LC Facility
Switzerland Switzerland 17 Quota pledge agreement regarding quotas in WOFS Swiss
Finance GmbH, to be entered into by Weatherford Worldwide Holdings GmbH,
securing the ABL and LC Facility Switzerland Switzerland 18 Quota pledge
agreement regarding quotas in Weatherford Switzerland Trading and Development
GmbH, to be entered into by Weatherford Worldwide Holdings GmbH, securing the
ABL and LC Facility Switzerland Switzerland 19 Quota pledge agreement regarding
quotas in Weatherford Management Company Switzerland Sàrl, to be entered into by
Weatherford Worldwide Holdings GmbH, securing the ABL and LC Facility
Switzerland Switzerland 20 Quota pledge agreement regarding quotas in WOFS
International Finance GmbH, to be entered into by Weatherford Worldwide Holdings
(Switzerland) GmbH, securing the ABL and LC Facility Switzerland Switzerland 21
Quota pledge agreement regarding quotas in Weatherford Holdings (Switzerland)
GmbH, to be entered into by Weatherford Worldwide Holdings GmbH, securing the
ABL and LC Facility Switzerland Switzerland 22 Security assignment agreement
regarding trade receivables, intra-group receivables, insurance receivables and
bank account claims, to be entered into by WOFS International Finance GmbH,
securing the ABL and LC Facility Switzerland Switzerland 23 Security assignment
agreement regarding trade receivables, intra-group receivables, insurance
receivables and bank account claims, to be entered into by WOFS Swiss Finance
GmbH, securing the ABL and LC Facility Switzerland Switzerland

 





 

 

  Agreement

Jurisdiction of

Guarantor

Jurisdiction of

Collateral

24 Security assignment agreement regarding trade receivables, intra-group
receivables, insurance receivables and bank account claims, to be entered into
by Weatherford Holdings (Switzerland) GmbH, securing the ABL and LC Facility
Switzerland Switzerland 25 IP pledge agreement regarding existing and future IP
rights in Switzerland, to be entered into by Weatherford Holdings (Switzerland)
GmbH, securing the ABL and LC Facility Switzerland Switzerland 26 IP pledge
agreement regarding existing and future IP rights in Switzerland, to be entered
into by Weatherford Management Company Switzerland Sàrl, securing the ABL and LC
Facility Switzerland Switzerland 27 IP pledge agreement regarding existing and
future IP rights in Switzerland, to be entered into by Weatherford Products
GmbH, securing the ABL and LC Facility Switzerland Switzerland 28 IP pledge
agreement regarding existing and future IP rights in Switzerland, to be entered
into by Weatherford Switzerland Trading and Development GmbH, securing the ABL
and LC Facility Switzerland Switzerland 29 IP pledge agreement regarding
existing and future IP rights in Switzerland, to be entered into by Weatherford
Worldwide Holdings GmbH, securing the ABL and LC Facility Switzerland
Switzerland 30 IP pledge agreement regarding existing and future IP rights in
Switzerland, to be entered into by WOFS International Finance GmbH, securing the
ABL and LC Facility Switzerland Switzerland 31 IP pledge agreement regarding
existing and future IP rights in Switzerland, to be entered into by WOFS Swiss
Finance GmbH, securing the ABL and LC Facility Switzerland Switzerland 32 Pledge
agreements regarding Rental Tools, to be entered into by Weatherford Products
GmbH, securing the ABL and LC Facility Switzerland Switzerland US 33 IP pledge
agreement regarding certain IP rights in Switzerland, to be entered into by
Weatherford Technology Holdings, LLC, securing the ABL and LC Facility US
Switzerland 34 IP pledge agreement regarding certain IP rights in Switzerland,
to be entered into by Visual Systems, Inc., securing the ABL and LC Facility US
Switzerland

 





 

 

  Agreement

Jurisdiction of

Guarantor

Jurisdiction of

Collateral

35 IP pledge agreement regarding certain IP rights in Switzerland, to be entered
into by Weatherford U.S., L.P., securing the ABL and LC Facility US Switzerland
36 Scots law share pledge to be executed by Weatherford Bermuda Holdings Ltd.
over its shares in Weatherford Holdings U.K. Ltd. Bermuda Scotland 37 Scots law
share pledge to be executed by Weatherford European Holdings (Luxembourg)
S.a.r.l. over its shares in BBL Downhole Tools Limited Luxembourg Scotland

 





 